 

Exhibit 10.1

 

OFFICE LEASE AGREEMENT

 

by and between

 

HALL OFFICE PARK BUILDING 16, L.P.

 

and

 

JAMBA JUICE COMPANY

 

 

 

 

OFFICE BUILDING LEASE

 

TABLE OF CONTENTS

 

ARTICLE I - DEFINED TERMS 1   1.1 Tenant 1   1.2 Premises 1   1.3 Term 1   1.4
Base Rental 1   1.5 Base Year 1   1.6 Landlord's Share of Building Operating
Costs 1   1.7 First Year Estimated Energy Costs 1   1.8 Prepaid Rent 1   1.9
Security Deposit 2   1.10 Premises Use 2   1.11 Tenant's Insurance Requirements
2   1.12 Addresses for Notices and Payment of Rent and Other Charges 2   1.13
Broker 2   1.14 Exhibits 2   1.15 Incorporation 2         ARTICLE II - PREMISES,
COMMON AREAS 3   2.1 Demise 3   2.2 Rentable Area of Building 3   2.3 Acceptance
of Premises and Building by Tenant 3   2.4 Walls, Ceilings 3   2.5 Common Areas
4         ARTICLE III- 4   3.1 Lease Term 4   3.2 Delivery of Premises   3.3
Holding Over by Tenant 4         ARTICLE IV 5   4.1 Base Rental 5   4.2 Tenant's
Share of Certain Building Costs. 5   4.2.1 Pro Rata Share 5   4.2.2 Building
Operating Costs 5   4.2.3 Energy Costs 6   4.2.4 Electricity Savings
Expenditures 6   4.2.5 Estimated Costs 6   4.3 Adjustment for Occupancy 7   4.4
Prepaid Rent 7   4.5 Security Deposit 8   4.6 Taxes on Tenant's Property; Other
Taxes 8   4.7 Late Payments 8   4.8 Interest 8   4.9 Supervision Fee 8   4.10
Additional Rental 8         ARTICLE V - CONSTRUCTION 9         ARTICLE VI -
SERVICES AND UTILITIES 9   6.1 Services by Landlord 9   6.2 Tenant's Obligations
10   6.3 Additional Services 10     6.3.1 Heating and Air Conditioning 10    
6.3.2 Electricity 10     6.3.3 Cleaning 11   6.4 Interruption 11

 

-i- 

 

 

ARTICLE VII - USE AND OCCUPANCY 11   7.1 Quiet Enjoyment 11   7.2 Tenant's Use
11   7.3 Rules and Regulations 12   7.4 Additional Covenants of Tenant. 12    
7.4.1 Applicable Laws 12     7.4.2 Waste, Hazards 12   7.5 Entry by Landlord 12
  7.6 Building Name 13         ARTICLE VIII - REPAIRS, ALTERATIONS 13   8.1
Repairs and Maintenance 13   8.2 Surrender of Premises 13   8.3 Alterations and
Additions by Tenant. 14     8.3.1 Approval Required 14     8.3.2 Complex
Alterations 14     8.3.3 Standard of Work 14     8.3.4 Ownership of Alterations
15   8.4 Mechanics and Materialmen's Liens 15   8.5 Control of Building and
Common Areas 15         ARTICLE IX - INSURANCE 15   9.1 Tenant's Insurance 15  
  9.1.1 Liability Insurance; Other 15     9.1.2 Property Insurance 16     9.1.3
Policy Form 16   9.2 Indemnity. 16     9.2.1 WAIVER AND INDEMNITY BY TENANT 16  
  9.2.2 INDEMNITY BY LANDLORD 16   9.3 Landlord's Insurance 17   9.4 Waiver of
Subrogation 17   9.5 Control of Proceeds 17         ARTICLE X - ASSIGNMENT AND
SUBLETTING 18   10.1 Consent 18   10.2 Landlord's Options 18   10.3 Definition
of Assignment 19   10.4 Bankruptcy, Insolvency 19   10.5 Landlord's Assignment
19         ARTICLE XI - FIRE AND OTHER CASUALTY 20   11.1 Total Destruction 20  
11.2 Partial Destruction 20   11.3 No Liability 20           ARTICLE XII -
EMINENT DOMAIN 20   12.1 Total Taking 20   12.2 Partial Taking 21   12.3 Award
21         ARTICLE XIII - DEFAULT BY TENANT 21   13.1 Events of Default 21    
13.1.1 Monetary Default 21     13.1.2 Non-monetary Default 21     13.1.3
Assignment to Creditors 21     13.1.4 Insolvency 21     13.1.5 Receivership 21  
  13.1.6 Abandonment 22     13.1.7 Inaccuracy of Financial Information 22   13.2
Remedies 22     13.2.1 Landlord's Remedies. 22

 

-ii- 

 

 

    13.2.2 Relet Premises 23     13.2.3 Cure Default 24     13.2.4 Injunctive
Relief 24   13.3 Landlord's Damages 24   13.4 Remedies Cumulative 24   13.5
Joint and Several Liability 24   13.6 Landlord's Lien; Security Interest 24  
13.7 Attorneys' Fees 24   13.8 Waivers 25   13.9 Landlord's Default 25   13.10
Waiver of Trial by Jury 25         ARTICLE XIV - SUBORDINATION AND ATTORNMENT 26
  14.1 Subordination 26   14.2 Attornment 26   14.3 Further Documentation 26    
    ARTICLE XV - CERTIFICATES 26   15.1 Estoppel Certificates 26   15.2
Financial Statements 27         ARTICLE XVI - LIMITATIONS ON REMEDIES AND
OBLIGATIONS; INTEREST OF LANDLORD 27   16.1 Consents 27   16.2 Force Majeure 27
  16.3 Best Efforts 27   16.4 Exculpation 27   16.5 Sale of Building 27        
ARTICLE XVII - NOTICES 28     ARTICLE XVIII - BROKERS 28     ARTICLE XIX -
RELOCATION OF TENANT 28     ARTICLE XX - MISCELLANEOUS 28   20.1 No Implied
Waiver 28   20.2 No Recording 29   20.3 Independent Contractor 29   20.4
Additional Amenities 29   20.5 Survival 29   20.6 Severability 29   20.7
Amendments 29   20.8 Binding Effect; Authority 29   20.9 Gender 29   20.10
Captions; Section References 29   20.11 Exhibits 30   20.12 Entire Agreement 30
  20.13 Counterparts 30   20.14 Governing Law and Venue; Miscellaneous 30  
20.15 No Reservation; Interpretation 30   20.16 OFAC Certification 30

 

-iii- 

 

 

EXHIBITS

 

Exhibit "A" - Floor Plan of the Premises

Exhibit "B" - Legal Description of Property

Exhibit "C" - Building Operating Cost Examples

Exhibit "D" - Rules and Regulations

Exhibit "E" - Leasehold Improvements Agreement

Exhibit "F" - Parking Agreement

Exhibit "G" - Acceptance of Premises Memorandum

Exhibit "H" – Renewal Option

Exhibit "I" -  Termination Option

Exhibit "J" -  Right of First Refusal

 



-iv- 

 

 

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (the "Lease") is made and entered into effective as
of the 3rd day of May, 2016 (the "Effective Date"), between Hall Office Park
Building 16, L.P., a Texas limited partnership (the "Landlord"), and Tenant (as
defined below).

 

ARTICLE I

DEFINED TERMS

 

As used in this Lease, the following terms shall have the respective meanings
set forth below:

 

1.1         Tenant.  Jamba Juice Company (the "Tenant"), a California
corporation.  

 

1.2         Premises.  Designated as Suite 700, outlined and crosshatched on
Exhibit "A" attached hereto and containing approximately Nineteen Thousand, One
Hundred Fifty-Six (19,156) Rentable Square Feet on floor seven (7) and
approximately Six Thousand, Two Hundred Twenty-Five (6,225) Rentable Square Feet
on floor one (1) of the Building located at 3001 Dallas Parkway, Frisco,
Texas.  (Article II)

 

1.3        Term.  Beginning on the Commencement Date, as defined in Section 3.1
hereof (contemplated to be on or about October 1, 2016) and ending on the last
day of the One Hundred Twenty-Sixth (126th) full calendar month following the
Commencement Date.  (Article III)

 

1.4        Base Rental.   (Section 4.1)

 

Period  Annual Base Rental Rate
per Rentable Square Foot   Monthly Base Rental
Installment              CD – Month 18  $32.00   $67,682.67* Month 19 – Month
30  $32.50   $68,740.21  Month 31 – Month 42  $33.00   $69,797.75  Month 43 –
Month 54  $33.50   $70,855.29  Month 55 – Month 66  $34.00   $71,912.83  Month
67- Month 78  $34.50   $72,970.38  Month 79 – Month 90  $35.00   $74,027.92 
Month 91 – Month 102  $35.50   $75,085.46  Month 103 – Month 114  $36.00  
$76,143.00  Month 115 - ED  $36.50   $77,200.54 

 

  CD = Commencement Date ED = Expiration Date   Month = One full calendar month
  * Subject to abatement as provided in Section 4.1 below

 

1.5        Base Year.  Calendar year 2017. (Section 4.2)

 

1.6        Landlord's Share of Building Operating Costs.  The actual Building
Operating Costs for the Base Year.

 

1.7        First Year Estimated Energy Costs.  Thirty Thousand, Seven Hundred
Eleven and 01/100 Dollars ($30,711.01) annually [computed on the basis of One
and 21/100 Dollars ($1.21) per Rentable Square Foot of the Premises], payable in
equal monthly installments.  (Section 4.2)

 

1.8        Prepaid Rent.  Sixty-Seven Thousand, Six Hundred Eighty-Two and
67/100 Dollars ($67,682.67) applicable to the seventh (7th) month of the
Term.  (Section 4.4)

 

 1 

 

 

1.9        Security Deposit.  Seventy-Two Thousand, Four Hundred Forty-One and
61/100 Dollars ($72,441.61).  (Section 4.5)

 

1.10      Premises Use.  General office use consistent with a first-class office
building.  With respect to the portion of the Premises located on the first
floor only, a test kitchen and general office use consistent with a first-class
office building and for such uses specifically allowed under Section 7.2
below.  (Article VII)

 

1.11      Tenant's Insurance Requirements.  See Section 9.1 hereof.

 

1.12      Addresses for Notices and Payment of Rent and Other
Charges.  (Article XVII)

 

To Tenant: To Landlord:     3001 Dallas Parkway Hall Office Park Building 16,
L.P. Suite 700 6801 Gaylord Parkway, Suite 406 Frisco, Texas 75037 Frisco, Texas
75034 Attn:  David Pace Attn:      Building Manager     with copies of notices
to: with copies of notices to:     3001 Dallas Parkway Hall Financial Group,
Ltd. Suite 700 6801 Gaylord Parkway, Suite 100 Frisco, Texas 75037 Frisco, Texas
75034 Attn:  Kathy Wright Attn: Mark Depker

 

  Prior to the Commencement Date:       Jamba Juice Company   2801 Network,
Suite 500   Frisco, Texas 75034   Attn: David Pace

 

1.13      Broker.  Cushman & Wakefield of Texas, Inc., acting by and through its
agents, Robbie Baty and Bill McClung.  (Article XVIII)

 

1.14      Exhibits.  The following-described exhibits (the "Exhibits") are
attached to this Lease and made a part of this Lease for all purposes as if
fully set forth herein:

 

Exhibit "A" - Floor Plan of the Premises

Exhibit "B" - Legal Description of Property

Exhibit "C" - Building Operating Cost Examples

Exhibit "D" - Rules and Regulations

Exhibit "E" -  Leasehold Improvements Agreement

Exhibit "F" - Parking Agreement

Exhibit "G" - Acceptance of Premises Memorandum

Exhibit "H" – Renewal Option

Exhibit "I" – Termination Option

Exhibit "J" – Right of First Refusal

 

1.15         Incorporation.  Each reference in this Lease or in any exhibit or
any attachment to this Lease to any definition set forth in this Article I will
be construed to incorporate all of the terms provided under the referenced
provision in this Article I.  In the event of any conflict between a provision
in this Article I and a provision in any other article of or exhibit, rider or
attachment to this Lease, the latter will control.

 

 2 

 

 

ARTICLE II

PREMISES, COMMON AREAS

 

2.1         Demise.  Landlord, in consideration of the rent to be paid and of
the covenants and agreements in this Lease to be performed by Tenant, does
hereby lease and demise unto Tenant, and Tenant hereby leases from Landlord, the
Premises described in Section 1.2, in a building (the "Building") having the
address of 3001 Dallas Parkway and situated on a tract of land in the City of
Frisco, Collin County, Texas, and more particularly described in Exhibit "B"
attached hereto (the "Property"), upon and subject to the terms, covenants and
conditions set forth in this Lease, and further subject to all applicable
building, zoning and other ordinances and governmental requirements affecting
the Building or Premises and to all covenants, encumbrances and other matters of
record encumbering or affecting the Building or Premises.

 

2.2         Rentable Area of Building.  For all purposes of this Lease, Landlord
and Tenant hereby stipulate and agree that  there are approximately One Hundred
Ninety-Two Thousand Five Hundred and Ninety-Three (192,593) Rentable Square Feet
contained in the Building.  The determination of the number of Rentable Square
Feet comprising the Premises, as set forth in Section 1.2 above, is similarly
hereby stipulated and agreed to by the Landlord and Tenant.  Tenant and Landlord
hereby stipulate and agree that the number of Rentable Square Feet comprising
the Building and the Premises shall be and remain as set forth in this Section
2.2 and in Section 1.2 above, respectively, notwithstanding anything to the
contrary contained in this Lease, and further notwithstanding any minor
variations in measurement or other minor variations that may have been incurred
in the calculation thereof.

 

2.3         Acceptance of Premises and Building by Tenant.  Subject to any
obligations of Landlord pursuant to Section 7.4.1, and except for (a) the
completion of the Basic Building Improvements and the Tenant Improvements (as
each of such terms is defined in the Leasehold Improvements Agreement, if any,
attached hereto as Exhibit "E"), (b) latent defects which are not observable
upon a reasonable inspection and about which Tenant notifies Landlord within six
(6) months after taking possession of the Premises, and (c) Landlord delivering
the Premises in its existing condition in compliance with Applicable Laws
(hereinafter defined), Tenant accepts the Premises in "AS IS, WITH ALL FAULTS"
condition and the taking of possession of the Premises by Tenant will be
conclusive evidence as to Tenant that:  (i) the Premises are suitable for the
purposes for which the Premises are leased; (ii) the Building and each and every
part and appurtenance thereof are in good and satisfactory condition; and (iii)
Tenant waives any defects in the Premises and in all other parts of the Building
and the appurtenances thereto.  TENANT ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
MAY BE OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE (INCLUDING THE LEASEHOLD
IMPROVEMENTS AGREEMENT, IF ANY, ATTACHED HERETO), NEITHER LANDLORD NOR ANY
LANDLORD-RELATED PARTY (AS SUCH TERM IS DEFINED BELOW) HAS MADE ANY
REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE HABITABILITY,
MERCHANTABILITY, SUITABILITY, QUALITY, CONDITION OR FITNESS FOR ANY PARTICULAR
PURPOSE (COLLECTIVELY, THE "DISCLAIMED WARRANTIES") WITH REGARD TO THE PREMISES
OR THE BUILDING; AND TENANT HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, THE
DISCLAIMED WARRANTIES WITH REGARD TO THE PREMISES AND THE BUILDING.  Tenant
agrees, upon the commencement of Tenant's occupancy of the Premises, to execute
an Acceptance of Premises Memorandum substantially in the form of the instrument
set forth in Exhibit "G" attached hereto.

 

2.4         Walls, Ceilings.  Landlord reserves the right to use all of the
Building, including, without limitation, the Premises, the exterior Building
walls, core corridor walls and doors and any core corridor entrance, any
terraces or roofs adjacent to the Premises, and any space in or adjacent to the
Premises used for shafts, stacks, pipes, conduits, fan rooms, ducts, electric or
other utilities, sinks or other Building facilities, as well as access thereto
through the Premises, for the purposes of operation, maintenance, decoration and
repair, so long as same does not unreasonably interfere with Tenant's use and
occupancy of the Premises and Landlord shall not take any action under this
Section 2.4 which will materially reduce the usable square footage of the
Premises, lower the ceiling of the Premises, or raise the floor of the
Premises.  The installation, erection, use and maintenance of any pipes, ducts
and conduits in and through the Premises pursuant to this Section 2.4 will not
be deemed to interfere with Tenant's use, enjoyment and occupancy of the
Premises, provided that such pipes, ducts and conduits are concealed behind
walls or above false ceilings to the extent practicable or otherwise boxed
against walls or columns in a manner consistent with Tenant's decor.  Landlord
shall give Tenant reasonable advance notice prior to entering the Premises for
such purposes.

 

 3 

 

 

2.5         Common Areas.  Tenant is hereby granted a nonexclusive, revocable
license to use the Common Areas (as hereinafter defined) during the term of this
Lease for their intended purposes, in common with others, subject to the terms
and conditions of this Lease, including, without limitation, the Rules and
Regulations.  For purposes hereof, "Common Areas" will mean all areas, spaces,
facilities and equipment made available by Landlord for the common and joint use
of Landlord, Tenant and others in and around the Building, including, but not
limited to, sidewalks, lobbies, loading areas, Building stairs, elevators, and
such other areas and facilities, if any, as are designated by Landlord from time
to time as Common Areas.

 

ARTICLE III

 

TERM

 

3.1         Lease Term.  This Lease will be in effect and continue in force
during a period beginning on the Effective Date of this Lease and ending on the
expiration of the Term, unless this Lease is terminated early or extended to a
later date pursuant to the terms of this Lease.  The Term of this Lease shall
commence and Rent will accrue beginning on the date ("Commencement Date") which
shall be October 1, 2016, subject to postponement due to Landlord Delays
(defined below) as provided below, and the Term of this Lease will expire on a
date (the "Expiration Date") that corresponds to the number of full calendar
months after the Commencement Date set forth in Section 1.3, unless sooner
terminated in accordance with the provisions of this Lease, it being understood
that this Lease terminates on the last day of the applicable calendar month.  In
the event of Landlord Delays, the Commencement Date shall be postponed by an
amount of time equal to the length of any Landlord Delays to the extent such
Landlord Delays actually caused delays in the completion of the Tenant
Improvements beyond October 1, 2016.  Notwithstanding anything to the contrary
contained in the foregoing, if Tenant completes the Tenant Improvements and
receives a Certificate of Occupancy prior to the Commencement Date, Tenant may
have beneficial occupancy of the Premises prior to the Commencement Date subject
to the terms and conditions of this Lease except that Tenant shall not be
obligated to pay Base Rental or Building Operating Costs for any such occupancy
prior to the Commencement Date but Tenant shall be obligated to pay Energy
Costs.  "Landlord Delays" shall mean, for purposes hereof, any delays caused by
acts or omissions to act, negligence or willful misconduct of Landlord or any of
Landlord's employees, agents, contractors or representatives, but in no event
delays caused by Tenant or delays due to force majeure.

 

3.2         Holding Over by Tenant.  If Tenant continues to hold the Premises
after the Expiration Date or earlier termination of this Lease, Tenant will pay
to Landlord, as Base Rental for the period of such holding over, a daily Base
Rental amount equal to the number determined by multiplying the Base Rental for
the final month of the Term by one hundred fifty percent (150%) and then
dividing that result by thirty (30).  Such amount will be due and payable in
advance on the first day of each calendar month during any such holdover
period.  During such time as Tenant continues to hold the Premises after the
expiration or termination hereof, such holding over will be a tenancy at
sufferance, subject to all of the terms, provisions, covenants and agreements of
this Lease except as modified by this Section 3.3 with respect to the length of
the Term and the amount of the Base Rental.  No payments of money by Tenant to
Landlord after the expiration or termination of this Lease or after the giving
of any notice of termination by Landlord to Tenant will reinstate, continue or
extend the Term or reduce the liability of Tenant to Landlord for damages
incurred because of such holding over by Tenant or affect any termination notice
given by Landlord to Tenant, and no extension of the Term will be valid unless
and until the same will be reduced to writing and signed by both Landlord and
Tenant.  In addition to the payment of the holdover rent provided above, if
Landlord is unable to deliver possession of the Premises to a new tenant, or to
perform improvements for a new tenant, as a result of Tenant’s holdover and
Tenant fails to vacate the Premises within five (5) business days after Landlord
notifies Tenant in writing of Landlord’s inability to deliver possession, or
perform improvements, then notwithstanding any other provision of this Lease to
the contrary, TENANT SHALL BE LIABLE TO LANDLORD FOR, AND SHALL PROTECT LANDLORD
FROM AND INDEMNIFY AND DEFEND LANDLORD AGAINST, ALL LOSSES AND DAMAGES,
INCLUDING ANY CLAIMS MADE BY ANY SUCCEEDING TENANT RESULTING FROM SUCH FAILURE
TO VACATE, AND ANY CONSEQUENTIAL DAMAGES THAT LANDLORD SUFFERS FROM THE
HOLDOVER.

 

 4 

 

 

ARTICLE IV

 

TENANT'S MONETARY OBLIGATIONS

 

4.1         Base Rental.  Tenant agrees and promises to pay to Landlord at
Landlord's offices in the Building (or at such other place as Landlord may
designate from time to time), in lawful money of the United States of America,
the Base Rental set forth in Section 1.4 hereof.  Notwithstanding anything to
the contrary contained herein, provided no uncured event of default by Tenant
exists under this Lease, Landlord agrees to abate the Base Rental due for a
period of six (6) months after the Commencement Date; provided, however that in
no event shall such abatement of Base Rental extend beyond March 31, 2017
regardless of whether the Commencement Date occurs after October 1, 2016.  The
monthly installments of Base Rental will be due and payable in advance on the
first day of each calendar month during the Term without notice or demand and
without any offset or deduction whatsoever.  Should the Term commence on a day
other than the first day of a calendar month or terminate on a day other than
the last day of a calendar month, Base Rental for any such partial month will be
prorated on a daily basis.  Base Rental for the first partial month, if any,
will be payable on Commencement Date notwithstanding the receipt by Landlord of
any prepaid rent under this Lease.  No payment by Tenant or receipt or
acceptance by Landlord of a lesser amount than the correct installment of Base
Rental or other amount due from Tenant will be deemed to be other than a payment
on account, nor will any endorsement or statement on any check or any letter
accompanying any check or payment be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord's right
to recover the balance or pursue any other remedy provided by this Lease or by
applicable law.  The acceptance by Landlord of rental payment(s) on a date after
the due date of such payment(s) will not be construed to be a waiver of
Landlord's right to declare a default for a subsequent late payment.

 

4.2         Tenant's Share of Certain Building Costs.  

 

4.2.1           Pro Rata Share.  The Term "Premises' Pro Rata Share" means the
amount obtained by multiplying the fraction having as its numerator the number
of Rentable Square Feet in the Premises and as its denominator the number of
Rentable Square Feet in the Building, times the cost in question.  Tenant hereby
agrees that the Premises' Pro Rata Share as of the Effective Date is Thirteen
and 179/1000 percent (13.179%), as determined in accordance with the formula set
forth in the initial sentence of this paragraph.

 

4.2.2           Building Operating Costs.  Tenant will pay to Landlord, as
additional rental hereunder, in the manner set forth below, an amount ("Tenant's
Pro Rata Share") equal to the Premises' Pro Rata Share of the amount by which
Building Operating Costs for each calendar year of the Term exceeds Landlord's
Share of Building Operating Costs.  For purposes hereof, the term "Building
Operating Costs" means all costs, charges, and expenses incurred by Landlord in
connection with owning, operating, maintaining, repairing, insuring and managing
the Building and Common Areas except those costs, charges, and expenses included
within the definition of Energy Costs.  Building Operating Costs include,
without limitation, the items enumerated on Exhibit "C"  to this Lease.  If the
Building Operating Costs for any calendar year is less than Landlord's Share of
Building Operating Costs, the Premises' Pro Rata Share of Building Operating
Costs will be deemed to be equal to Landlord's Share of Building Operating
Costs.  Notwithstanding the foregoing, Tenant’s Pro Rata Share of Controllable
Operating Costs (defined below) shall not increase by more than 5% over Tenant’s
Pro Rata Share of Controllable Operating Costs in the previous calendar year,
including the Base Year, on a cumulative, compounded basis.  However, any
increases in Building Operating Costs not recovered by Landlord due to the
foregoing limitation shall be carried forward into succeeding calendar years
during the Term (subject to the foregoing limitation) until fully recouped by
Landlord.  For example, if Controllable Operating Costs were $100.00 in 2017,
then the total Controllable Operating Costs that could be included in Building
Operating Costs in 2018 would be $105.00, for 2019 the amount would be $110.25,
for 2020 the amount would be $115.76, and so on.  In the preceding example, if
Controllable Operating Costs in both 2018 and 2019 were $107.00, then Landlord
could include only $105.00 in Building Operating Costs in 2018, but $109.00 (the
Controllable Operating Costs plus the carry-forward from 2018) in 2019.  The
term “Controllable Operating Costs” means all Building Operating Costs excluding
expenses relating to the cost of utilities, security expenses, insurance, real
estate taxes and assessments, and other expenses arising from legal
requirements.  Any category of expenses which was not included in Landlord’s
Share of Building Operating Costs shall not be included in Building Operating
Costs unless the cost of such new category is added to Landlord’s Share of
Building Operating Costs.  

 

 5 

 

 

4.2.3           Energy Costs.  Tenant will pay to Landlord, as additional rental
hereunder, in the manner set forth below, the Premises' Pro Rata Share of Energy
Costs for each calendar year of the Term.  For purposes hereof, the term "Energy
Costs" means the costs charged to or incurred by Landlord for electricity and
any and all other forms of energy for the Building and the Common Areas,
including all costs of metering the Premises’ use of energy and all indirect
costs of providing such energy, such as, but not limited to, any sales, use or
other taxes and insurance; provided, that the Energy Costs passed through by,
and reimbursable to, Landlord pursuant to this Section 4.2.3 shall be the actual
costs incurred by Landlord with respect thereto with no mark-up for profit by
Landlord or any affiliate of Landlord.  Tenant hereby acknowledges its
understanding and agreement that Landlord has entered into (or may hereafter
make and enter into) certain agreements with the Building's utility service
provider(s), whereby each such provider has the exclusive right to provide
utility services to the Building and Premises (provided the cost of such
services are competitive in the market), and Tenant agrees to honor any such
agreement(s) and to therefore use no other utility service provider(s) in
respect to utilities to the Premises; provided, further, that it is acknowledged
that Landlord shall have the right (at Landlord's option) at any time and from
time to time during the Term to contract for service from a different company or
companies providing electricity or any other applicable utility service
(provided the cost of such services are competitive in the market), and Tenant
shall reasonably cooperate with Landlord in connection with any such change in
provider(s).  Landlord's obligation to furnish such utility services shall be
subject to the rules and regulations of the supplier of such services and
governmental rules and regulations; provided, further, that Landlord may, upon
not less than 30 days' prior written notice to Tenant, discontinue any such
services to the Premises, provided Landlord first arranges for a direct
connection thereof through the supplier of such service (in which event Tenant
shall be responsible for contracting with the supplier of such service, which
has been approved by Landlord [such approval not to be unreasonably withheld by
Landlord], and for paying all deposits for, and costs relating to, such
service).

 

4.2.4           Electricity Savings Expenditures.  Notwithstanding anything
contained in this Lease to the contrary, if for any reason, including but not
limited to imposition of governmental requirements, laws or regulations, or in
the event Landlord deems it necessary or prudent to expend monies directly or
indirectly for the purpose of attempting to reduce energy consumption of the
Building and if by generally accepted accounting principles those funds expended
are, or may be treated as capital expenditures, the Tenant shall also pay: (i)
Tenant's pro rata share of the utility charges actually incurred, in accordance
with the Lease; plus (ii) Tenant's pro rata share of the savings generated by
the capital expenditures for the applicable period, which savings shall be
applied toward amortization of those capital expenditures until such time as the
savings from the energy reduction have fully amortized and paid for the capital
expenditure.

 

4.2.5           Estimated Costs.  Within ninety (90) days after the end of each
calendar year after the Base Year, or as soon thereafter as is reasonably
practicable, Landlord will deliver to Tenant a statement ("Statement") setting
forth for the previous calendar year the actual Building Operating Costs, Energy
Costs, Tenant's Pro Rata Share of Building Operating Costs and the Premises' Pro
Rata Share of Energy Costs, the amounts paid by Tenant toward Building Operating
Costs and Energy Costs and the amounts remaining due from or overpaid by
Tenant.  If such Statement reveals that the amounts paid by Tenant toward
Building Operating Costs and Energy Costs for such calendar year were in excess
of Tenant's Pro Rata Share of actual Building Costs and/or the Premises' Pro
Rata Share of actual Energy Costs, as the case may be, for such calendar year,
Landlord shall reimburse Tenant, so long as Tenant is not then in default
hereunder, for such excess payment amounts (or, at Landlord’s option, may credit
such overpayment against Tenant's Pro Rata Share of Building Operating Costs, or
the Premises' Pro Rata Share of Energy Costs, as applicable, next becoming due
hereunder, provided that in no event shall such offset amount exceed 50% of the
amount of any such payment next due, and any unused offset amounts remaining
after a payment from Tenant shall roll over to future payments from Tenant until
the full offset amount has been applied).  Likewise, if such Statement reveals
that the amounts paid by Tenant toward Building Operating Costs and Energy Costs
for such calendar year were less than Tenant's Pro Rata Share of the actual
Building Operating Costs, or the Premises' Pro Rata Share of the actual Energy
Costs, as the case may be, for such calendar year, then Tenant shall pay to
Landlord the required additional amount upon Landlord’s demand therefor.  The
foregoing provisions of this Section 4.2.5 shall survive the expiration or
earlier termination of this Lease.  In addition, the Statement shall contain
Landlord's estimate of Tenant's Pro Rata Share of Building Operating Costs
("Estimated Building Operating Costs") and Landlord's estimate of the Premises'
Pro Rata Share of Energy Costs ("Estimated Energy Costs") for the then current
calendar year (it being hereby acknowledged and agreed by Tenant that such sums,
including without limitation the First Year Estimated Energy Costs amount set
forth in Section 1.7 above, are estimates only, which shall be subject to
adjustment by Landlord from time to time during the then-ensuing calendar year
and which shall be subject to final adjustment based on the actual charges
therefor as determined following each such calendar year, with such final
adjustment to be communicated and paid in the manner set forth in this Section
4.2).  Any Statement delivered to Tenant by Landlord shall be conclusively
presumed to be true and correct unless Tenant delivers a written objection to
such Statement to Landlord within thirty (30) days after delivery thereof.  In
the event Tenant timely delivers any such written objection(s) to such Statement
to Landlord, then Tenant shall have the right, at Tenant’s expense, within sixty
(60) days following Tenant's delivery of such objection(s), to audit Landlord's
books and records related to such Statement and, as applicable, the Base Year;
provided, however, the following conditions shall apply to any such audit by
Tenant:  (i) such audit may be conducted only by an employee of Tenant or a
lease auditor who is not engaged on a contingency fee or similar basis; (ii) the
books and records of Landlord to be audited shall not include any attorney work
product or privileged information disclosed to be such by Landlord; (iii) such
audit shall be conducted during normal business hours at Landlord's office(s)
where such books and records are maintained; (iv) Landlord shall be entitled to
obtain a copy of any report or statement rendered with respect to such audit;
and (v) Tenant and Tenant’s audit firm shall treat each such audit in a
confidential manner and shall, upon Landlord’s request, execute a commercially
reasonable form of confidentiality agreement prior to commencing the audit.  In
the event such audit proves that the cost(s) for the period of time covered by
such audit and set forth in the audited Statement were overstated by Landlord by
more than five percent (5%) of the actual cost(s) thereof for the applicable
period of time so audited, then Landlord will pay to Tenant, within thirty (30)
days following Landlord's receipt of demand therefor accompanied by reasonable
evidence of the following cost(s), (i) the cost(s) of such audit actually and
reasonably incurred by Tenant (but in no event to exceed Two Thousand Five
Hundred Dollars ($2,500.00)), and (ii) the amount of any such overpayment by
Tenant.

 

 6 

 

 

4.2.5.1           Commencing on the first day of the first month following the
delivery to Tenant of each Statement referred to above and on the first day of
each month thereafter until delivery to Tenant of the next such Statement,
Tenant will pay to Landlord, concurrently with the Tenant's payments of the
monthly installments of Base Rental as provided in this Lease, one-twelfth
(1/12th) of the Estimated Building Operating Costs and one-twelfth (1/12) of the
Estimated Energy Costs, as contained in the Statement.

 

4.2.5.2           In addition, Tenant will pay to Landlord the balance of the
amounts, if any, required to be paid pursuant to Section 4.2.5 for the previous
calendar year, or if Tenant has overpaid such amount, Landlord will refund the
amount of such overpayment to Tenant, except that Landlord may (at Landlord's
sole option) credit any amounts due from Landlord to Tenant as further set forth
in Section 4.2.5.

 

4.2.5.3           In the event that the Commencement Date of this Lease occurs
on a day other than the first day of a calendar year, Landlord will notify
Tenant of the monthly installments of Estimated Building Operating Costs, if
any, for the remainder of such calendar year, no later than thirty (30) days
prior to Commencement Date.  For such initial calendar year, the Tenant's Pro
Rata Share of the Building Operating Costs shall be prorated based on a fraction
the numerator of which shall be the number of days from the Commencement Date to
December 31 and the denominator of which is three hundred sixty-five (365).

 

4.2.5.4           The First Year Estimated Energy Costs shall be the amount set
forth in Section 1.7 above.

 

4.2.5.5           In the event that this Lease terminates on a date other than
the last day of a calendar year, then upon termination Tenant will pay to
Landlord a sum equal to Landlord's estimate of the amount due as of the date of
termination, such estimate to be based on the facts currently available to
Landlord on the termination date.  Landlord and Tenant will thereafter settle
the actual amounts owing within thirty (30) days of the final determination of
Building Operating Costs and Energy Costs for such year.

 

4.3         Adjustment for Occupancy.  During any calendar year in which the
Building has less than full occupancy, those Building Operating Costs and Energy
Costs that are not fixed costs and that under ordinary circumstances vary with
variances in occupancy of the Building will be computed as though the Building
had been ninety five percent (95%) occupied for the entire calendar year.

 

4.4         Prepaid Rent.  Contemporaneously with Tenant's execution of this
Lease, Tenant will pay to Landlord the sum specified in Section 1.8 hereof,
which sum shall be credited to monthly installments of Base Rental as specified
in said Section 1.8.

 

 7 

 

 

4.5         Security Deposit.  Contemporaneously with the execution of this
Lease, Tenant will pay Landlord the sum set forth in Section 1.9 as security for
the performance by Tenant under this Lease.  If Tenant defaults with respect to
any provision of this Lease, Landlord may, but will not be required to, use,
apply or retain all or any part of the Security Deposit for the payment of any
rent or any other sum in default, or for the payment of any other amount which
Landlord may spend or may become obligated to spend by reason of Tenant's
default, or to compensate Landlord for any other loss or damage which Landlord
may suffer by reason of Tenant's default.  If any portion of the Security
Deposit is so used or applied, Tenant will, upon demand therefor, deposit cash
with Landlord in an amount sufficient to restore the Security Deposit to the
original amount.  So long as no uncured event of default by Tenant then exists
under the Lease, the Security Deposit will be returned to Tenant within thirty
(30) days after the Expiration Date, less any sums Landlord has deducted
pursuant to this paragraph.  Tenant will not assign or encumber Tenant's
interest in the Security Deposit and neither Landlord nor Landlord's successors
or assigns will be bound by any such attempted assignment or encumbrance of the
Security Deposit.

 

4.6         Taxes on Tenant's Property; Other Taxes.  Tenant will be liable for
and will pay before delinquency all taxes, assessments, license fees, excise and
other charges levied or assessed by any governmental or quasi-governmental
authority against personal property, furniture or fixtures placed by Tenant in
the Premises, the leasehold estate created hereby, or operations at, occupancy
of, or conduct of business in or from the Premises.  Tenant shall also pay to
Landlord, concurrently with the payments of rent as provided for herein, the
amount of any applicable sales, use or excise tax with respect to any such rent,
whether the same be levied, imposed or assessed by the State of Texas or any
other federal, state, county or municipal governmental entity or agency,
including any so called "rent taxes", but Tenant shall not be required to pay or
reimburse Landlord for any income taxes payable by Landlord.  If any such taxes
for which Tenant is liable are levied or assessed against Landlord or Landlord's
property and if Landlord elects to pay the same or if the assessed value of
Landlord's property is increased by inclusion of personal property, furniture or
fixtures placed by Tenant in the Premises or the leasehold estate created
hereby, and Landlord elects to pay the taxes based on such increase, then Tenant
will be liable to Landlord for such payment by Landlord, and Tenant will pay to
Landlord upon demand that part of such taxes for which Tenant is so liable.

 

4.7         Late Payments.  Should Tenant fail to pay any installment of Base
Rental on or before the fifth (5th) day of each calendar month during the Term,
a late charge in an amount equal to five percent (5%) of the installment then
due will be paid by Tenant to Landlord at the time of payment of the delinquent
sum; provided, however, Landlord agrees to waive such late charge for the first
late payment in any twelve (12) month period so long as Tenant pays the amount
due within five (5) days after written notice from Landlord.  The late charge is
in addition to any Interest pursuant to Section 4.8 and is agreed by Landlord
and Tenant to be a reasonable estimate of the extra administrative expenses
incurred by Landlord in handling such delinquencies.

 

4.8         Interest.  All monetary obligations of Tenant to Landlord under this
Lease remaining unpaid after the due date therefor will bear interest from and
after such due date until paid at the lesser of (i) the highest lawful rate or
(ii) eight percent (8%) per annum.  If no due date is established under the
other terms and provisions of this Lease, such due date shall be five (5) days
after the date upon which Landlord delivers to Tenant written demand for
payment.  It is hereby agreed that in no event shall any charges permitted under
this Lease, to the extent the same are considered to be interest under
applicable law, ever exceed the maximum lawful rate of interest.

 

4.9         Supervision Fee.  If Tenant fails to perform any obligation of
Tenant under this Lease after the applicable notice and cure period set forth in
this Lease, Landlord may enter the Premises and perform such obligation without
liability to Tenant for any loss or damage to Tenant, its property, its invitees
or the property of its invitees thereby incurred, and Tenant will reimburse
Landlord for the costs incurred by Landlord in connection with such performance,
plus an additional ten percent (10%) of such cost to compensate Landlord for its
overhead and supervision costs, within ten (10) days of receipt of Landlord's
invoice therefor.

 

4.10       Additional Rental.  All amounts payable by Tenant to Landlord under
this Lease in addition to Base Rental shall be deemed to be additional rental
and will be payable and recoverable as rent in the manner prescribed in this
Lease.  As used herein, the terms "rental" and/or "rent" shall mean and include,
without limitation, the Base Rental, the Tenant's Pro Rata Share of Building
Operating Costs, the Premises' Pro Rata Share of Energy Costs, and any other
additional rental, charges, reimbursable costs and other sums that Tenant may
owe to Landlord under the terms and conditions of this Lease from time to time
or at any time.

 

 8 

 

 

ARTICLE V

CONSTRUCTION

 

In the event any construction of tenant improvements is necessary for the
Premises prior to Commencement Date, such construction will be accomplished and
the cost of such construction will be borne by Landlord and/or Tenant in
accordance with the Leasehold Improvement Agreement (if any) attached to this
Lease, and except as expressly provided therein, Tenant acknowledges that
Landlord has not undertaken and shall not be required to perform any
modification, alteration or improvement to the Premises nor to provide any
allowance or consideration in respect thereto.

 

ARTICLE VI

SERVICES AND UTILITIES

 

6.1         Services by Landlord.  Landlord agrees to furnish the following
services during the term of this Lease:

 

(i)          Electric current to the Premises for lighting and machines of low
electrical consumption, as may, in the sole judgment of Landlord, be reasonably
required for use and occupancy under normal office operations;

 

(ii)         Air conditioning to the Premises, both heating and cooling (as
required by the seasons), as may, in the sole judgment of Landlord, be
reasonably required for comfortable use and occupancy under normal office
operations, during normal hours (herein, the "Normal Business Hours") of office
operations for the Building (which, for purposes of this Lease, shall be
understood to be 7:00 a.m. to 7:00 p.m. [Frisco, Texas time] Monday through
Friday, inclusive, and 7:00 a.m. to 2:00 p.m. [Frisco, Texas time] on Saturday);

 

(iii)        Cold water (at the normal temperature of the supply of water to the
Building) for lavatory and toilet purposes, refrigerated water for drinking
purposes and hot water (from the regular Building supply at prevailing
temperatures) for lavatory purposes, all of such water service to be supplied
from the Building's regular water supply;

 

(iv)        Janitorial cleaning service to the Premises including such window
washing and wall cleaning as may in the sole judgment of Landlord be reasonably
required;

 

(v)         Passenger elevators to the floor(s) on which the Premises are
located for ingress to and egress from the Premises and freight elevator service
in common with other tenants but only when scheduled through Landlord in
advance;

 

(vi)        Electric lighting for all public areas and special service areas of
the Building in the manner and to the extent as may be reasonable and standard
in the sole judgment of Landlord; and

 

(vii)       Access to the Premises on a 24-hour-per-day, 7-day-per-week, basis;
provided, that such access may be limited by Landlord during any periods other
than Normal Business Hours, as well as on holidays and Sundays, to access by a
cardkey access system or other system pursuant to which employees, contractors
and/or visitors of Tenant shall be required to reasonably identify themselves in
order to access the Building and Premises at such times, and such cards or other
access systems may be issued or imposed by Landlord in accordance with
Landlord's then-customary procedures (provided, further, that if access cards or
other forms of identification issued by the Landlord are required by Tenant to
replace lost or damaged cards or other forms of identification, Landlord may
impose a reasonable fee to be reimbursed by Tenant for any such additional or
replacement cards required to be so issued).

 

 9 

 

 

(viii)      Security service patrolling Hall Office Park on a twenty-four (24)
hours per day, seven (7) days per week basis.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH HEREIN, HOWEVER, TENANT HEREBY ACKNOWLEDGES AND AGREES THAT
LANDLORD DOES NOT MAKE, AND TENANT HEREBY WAIVES, ANY GUARANTY OR WARRANTY,
EXPRESSED OR IMPLIED, WITH RESPECT TO ANY SECURITY AT HALL OFFICE PARK, THE
BUILDING OR THE PREMISES, OR THAT ANY SECURITY MEASURES WILL BE TAKEN OR WILL
PREVENT OCCURRENCES OR CONSEQUENCES OF CRIMINAL ACTIVITY, IT BEING HEREBY
ACKNOWLEDGED AND AGREED BY TENANT THAT LANDLORD HAS NOT AGREED TO PROVIDE ANY
SECURITY SERVICES OR MEASURES AT HALL OFFICE PARK, THE BUILDING OR THE PREMISES
OTHER THAN AS MAY BE EXPRESSLY SET FORTH HEREIN AND THAT NEITHER LANDLORD NOR
ANY OTHER LANDLORD-RELATED PARTY SHALL BE LIABLE TO TENANT IN ANY EVENT FOR, AND
TENANT HEREBY RELEASES LANDLORD AND ALL LANDLORD-RELATED PARTIES FROM ANY
RESPONSIBILITY FOR, LOSSES DUE TO THEFT OR BURGLARY OR FOR DAMAGE OR INJURY DONE
BY UNAUTHORIZED PERSONS IN THE BUILDING OR THE PREMISES, OR IN CONNECTION WITH
ANY SUCH SECURITY MATTERS (INCLUDING WITHOUT LIMITATION ANY DAMAGE OR INJURY
RESULTING FROM A CRIMINAL OR TERRORIST ATTACK).

 

Landlord, Landlord's cleaning contractor and such cleaning contractor's
employees will have access to the Premises after 5:30 p.m. and before 8:00 a.m.
and will have the right to use, without charge therefor, all light, power and
water in the Premises reasonably required to clean the Premises as required
under this Lease.  Landlord will be deemed to have observed and performed the
terms and conditions to be performed by Landlord under this Lease, including
those relating to the provision of utilities and services, if in so doing
Landlord acts in accordance with a directive, policy or request of any
governmental or quasi-governmental authority.

 

6.2         Tenant's Obligations.  Tenant will pay, prior to delinquency,
charges for all materials and services not expressly the obligation of Landlord
that are furnished to or used on or about the Premises during the Term of this
Lease.

 

6.3         Additional Services.  

 

6.3.1           Heating and Air Conditioning.  Landlord shall provide heating
and air conditioning services to Tenant during Normal Business Hours at no
additional cost, it being agreed that the cost thereof shall be included in the
Building Operating Costs and/or Energy Costs in accordance with this Lease.  If
Tenant requires heating and air conditioning after Normal Business Hours or on
days other than normal business days, Landlord will furnish such services upon
not less than twenty-four (24) hours' advance notice from Tenant, and Tenant
will pay to Landlord upon demand Landlord's then established charges
therefor.  The current charge for heating and air conditioning after Normal
Business Hours is $50.00 per hour.  Tenant will not, without Landlord's prior
written consent in each instance, install in the Premises equipment (including
computer and telephone equipment) which generates sufficient heat to affect the
temperature otherwise maintainable in the Premises by the Building air
conditioning system as normally operated.  If any such heat generating equipment
is installed, Landlord may install such supplementary air conditioning units,
facilities or services in the Premises, or make such modifications to the
Premises' air conditioning system, as may in Landlord's reasonable opinion be
required to maintain proper temperature levels, and Tenant will pay Landlord
within ten (10) days of Tenant's receipt of an invoice for the cost thereof,
including installation plus Landlord's supervision fee, operation and
maintenance expenses.

 

6.3.2           Electricity.  Tenant's use of electric current in the Premises
will not at any time exceed the capacity of any of the electrical conductors and
equipment in or serving the Premises.  Tenant will not, without Landlord's prior
written consent in each instance, connect any fixtures, appliances or equipment
to the Building's electric distribution system other than through outlets
existing on Commencement Date or make any alteration or addition to the electric
system of the Premises existing on the Commencement Date.  Should Landlord grant
such consent, all additional risers or other equipment required therefor will be
provided and installed by Landlord, and the cost thereof will be paid by Tenant
to Landlord within ten (10) days after receipt of an invoice therefor.  If
Landlord grants such consent pursuant to this Section 6.3.2 or if Tenant shall
utilize additional equipment and/or services pursuant to Section 6.3.1 above or
if Landlord from time to time reasonably determines that Tenant's use of
electricity or any other utility or service in the Premises may be
disproportionate to the use of other tenants, Landlord may separately charge
Tenant for the excess costs attributable to such disproportionate use.  Landlord
may in any such events install separate metering for any utility service, the
cost of which separate metering, including installation and Landlord's
supervision fee, Tenant will reimburse to Landlord within ten (10) days after
invoicing by Landlord.

 

 10 

 

 

6.3.3           Cleaning.  Tenant will pay to Landlord, within ten (10) days
after receipt of an invoice from Landlord, the costs incurred by Landlord for
(a) extra cleaning work in the Premises required because of the nature of the
use and occupancy of the Premises by Tenant, and (b) removal from the Premises
and the Building of any refuse and rubbish of Tenant in excess of that
ordinarily accumulated in business office occupancy or at times other than
Landlord's standard cleaning times.  If Tenant desires to have cleaning work
done in the Premises in addition to that provided by Landlord pursuant to
Section 6.1 hereof, Tenant must employ Landlord's janitorial cleaning contractor
for such services, and the cost of such additional services will be borne solely
by Tenant.

 

6.4         Interruption.  Landlord reserves the right, without any liability to
Tenant and without affecting Tenant's covenants and obligations hereunder, to
stop or interrupt or reduce any of the services listed in Section 6.1 and/or
Section 6.3 or to stop or interrupt or reduce any other services required of
Landlord under this Lease, whenever and for so long as may be necessary, by
reason of (i) the making of repairs or changes which Landlord is required or is
permitted by this Lease or by law to make or in good faith deems necessary or
(ii) any other cause beyond Landlord's control.  Landlord does not warrant that
the services provided for in Section 6.1 and/or Section 6.3 or elsewhere in this
Lease will be free from interruption or stoppage and no such interruption or
stoppage will in any manner relieve Tenant of any of Tenant's obligations under
this Lease except as expressly provided in this Lease.  FAILURE TO ANY EXTENT TO
MAKE AVAILABLE, OR ANY SLOW-DOWN, STOPPAGE OR INTERRUPTION OF ANY SERVICES
DESCRIBED IN THIS ARTICLE VI RESULTING FROM ANY CAUSE WHATSOEVER (OTHER THAN
LANDLORD'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) SHALL NOT RENDER LANDLORD
LIABLE IN ANY RESPECT FOR DAMAGES, NOR BE CONSTRUED AS AN EVICTION OF TENANT
(ACTUAL OR CONSTRUCTIVE) NOR RELIEVE TENANT FROM FULFILLMENT OF ANY COVENANT OR
AGREEMENT HEREOF.  Notwithstanding anything to the contrary set forth in this
Section 6.4 above, and subject to the express terms of Article XI and Article
XII hereof, it is hereby agreed that if at any time during the Term of this
Lease, and so long as not caused by any act or omission on the part of Tenant or
Tenant’s agents, employees or contractors, Landlord fails to deliver electrical
service, HVAC service, elevator service, and/or water service to the Premises
and/or other portions of the Building in accordance with the requirements of
this Article VI (individually and/or collectively, the foregoing services being
herein called the “Critical Services”), and if such interruption continues for
more than five (5) consecutive business days and renders the Premises or any
portion thereof untenantable, then Tenant shall promptly give notice to Landlord
that the Premises are untenantable, and all Base Rental and additional rent
shall in such event be proportionately abated with respect to the portion of the
Premises rendered untenantable commencing the first day following Landlord’s
receipt of such notice and continuing until any such interrupted Critical
Services are restored.

 

ARTICLE VII

USE AND OCCUPANCY

 

7.1         Quiet Enjoyment.  During the Term of this Lease, Landlord agrees to
warrant and defend Tenant's rights under this Lease to enjoy possession of the
Premises against any party claiming by, through or under Landlord, subject to
the terms of this Lease and any ground lease, mortgage or deed of trust which is
now or hereafter placed against the Building or Property, so long as Tenant is
not in default under this Lease.  This covenant will be construed as a covenant
running with the land, and is not, nor will this covenant be construed as, a
personal covenant of Landlord, except to the extent of Landlord's interest in
this Lease and only for so long as such interest continues.  Thereafter this
covenant will be binding only upon subsequent successors in interest of
Landlord's interest in this Lease, to the extent of such successors' respective
interests, as and when they will acquire the same, and for so long as such
successors will retain such interest.

 

7.2         Tenant's Use.  Tenant agrees that the Premises will be used and
occupied by Tenant only for those uses permitted by Section 1.10 of this
Lease.  Notwithstanding anything to the contrary contained in the foregoing,
Tenant may operate a retail store from a portion of the Premises located on the
first floor of the Building to sell or provide to the public at no cost,
Tenant’s products so long as such retail store is not visible from the front
lobby of the Building.  In Tenant’s retail store on the first floor of the
Building, Tenant shall be allowed to sell fresh juices and smoothies, health and
promotional products (including, but not limited to, apparel, headwear,
drinkware, activity items, health-oriented books and nutritional products),
juice-related equipment and supplies.   However, in no event shall Tenant sell
or provide to the public specialty coffees or teas or any other coffee or tea
service, breakfast food items or deli foods from any portion of the
Premises.  Tenant may submit to Landlord a written request from time to time to
sell other items from Tenant’s retail store, and Landlord’s approval to such
request will not be unreasonably withheld so long as such items do not violate
the existing exclusive uses of other tenants in the Building or Hall Office
Park.  From and after the date of this Lease, Landlord shall not enter into a
lease for space in this Building or in the new building being constructed at
3201 Dallas Parkway, Frisco, Texas, with a tenant whose sales of fresh juice and
smoothie products exceed ten percent (10%) of such tenant’s total sales from
such location (“Tenant’s Exclusive Use”); provided, however, nothing shall
preclude Landlord from leasing space to a restaurant tenant who sells juice
beverages ancillary to its business and such sales account for less than ten
percent (10%) of such restaurant’s total sales from such location.  In addition,
Landlord agrees that it will not approve or consent to any assignment or
sublease by an existing tenant (to the extent Landlord is entitled to withhold
such approval or consent) that would allow any occupant to violate Tenant’s
Exclusive Use.  

 

 11 

 

 

7.3         Rules and Regulations.  Tenant will comply fully with all
requirements of the "Rules and Regulations" (herein so called) of the Building
which are contained in Exhibit "D" attached hereto; provided that, in the event
of any conflict between the provisions of this Lease and the Rules and
Regulations, the provisions of this Lease shall control.  Landlord will at all
times have the right to change such Rules and Regulations or to promulgate other
non-discriminatory Rules and Regulations in such manner as may be deemed
advisable for the safety, care, or cleanliness of the Building and Common Areas,
and for the preservation of good order therein, all of which Rules and
Regulations, changes and amendments will be forwarded to Tenant in writing and
will be carried out and observed by Tenant.  Tenant will also be responsible for
the compliance with such Rules and Regulations by the agents, employees,
licensees and invitees of Tenant.  Nothing contained in this Lease shall be
construed to impose upon Landlord any duty or obligation to enforce the Rules
and Regulations against any other tenant or any employees or agents of any other
tenant, and Landlord will not be liable to Tenant for violation of the Rules and
Regulations by any other tenant or such other tenant's employees, agents,
invitees or licensees, provided however, that Landlord agrees to enforce the
Rules and Regulations in a reasonably non-discriminatory manner.

 

7.4         Additional Covenants of Tenant.  

 

7.4.1           Applicable Laws.  Tenant agrees to use and maintain the Premises
in a careful, safe and proper manner and to comply with all applicable laws,
ordinances, orders, rules and regulations of all governmental bodies, federal,
state, county and municipal (collectively "Applicable Laws") from time to time
in force which affect Tenant's use or occupancy of the Premises.  Tenant will
pay all costs, expenses, fines, penalties and damages which may be imposed upon
Landlord by reason of or arising out of Tenant's failure to comply with and
observe fully and promptly such Applicable Laws.  Tenant will, at Tenant's
expense, procure and maintain all governmental licenses or permits required for
the proper and lawful conduct of Tenant's business in the Premises.  Tenant will
give prompt notice to Landlord of any notice Tenant receives of the violation of
any Applicable Laws.  Landlord will be responsible for compliance with
Applicable Laws in the Common Areas, at Landlord’s expense, provided that such
expense may be included in Building Operating Costs to the extent allowed
pursuant to this Lease.  

 

7.4.2           Waste, Hazards.  Tenant agrees not to commit waste or permit
waste to be committed or to allow or permit any public nuisance on or in the
Premises.  Tenant will not use the Premises or allow or permit the same to be
used in any way which will increase the rate of fire or other insurance for the
Building or the Building's contents, which may render the Building uninsurable
at normal rates by responsible insurance carriers authorized to do business in
the State of Texas or which may render void or voidable any insurance on the
Building or the Building's contents; provided, such restriction shall not
prohibit Tenant from using the portion of the Premises located on the first
(1st) floor of the Building as a test kitchen in accordance with the other terms
and provisions of this Lease.  Tenant will not violate, or permit the violation
of, any condition imposed by any insurance policy covering the Building and/or
the Property and will not do, or permit anything to be done in the Premises
which would result in the cancellation of fire or other insurance for the
Building, the Building's contents or the Property, or limit the assertion of any
defense by the insured, in whole or in part, to claims under any policy of
insurance in respect of the Building or the Property.  In the event that by
reason of Tenant's acts or conduct of business there is an increase in the rate
of insurance on the Building or the contents thereof, then Tenant hereby agrees
to pay such increase, but such payment will not be deemed a waiver of Landlord's
rights to enforce the covenants herein contained.

 

7.5         Entry by Landlord.  Upon reasonable prior notice to Tenant, Landlord
will have the right at any time to enter the Premises for the purpose of
examining and inspecting the Premises and to make such repairs, additions or
alterations to the Premises or other portions of the Building as Landlord may
deem necessary or proper for the safety, improvement or preservation of the
Premises or of the Building, so long as same do not unreasonably interfere with
Tenant's use and occupancy of the Premises.  During the period of nine (9)
months prior to the expiration date of this Lease, Landlord and Landlord's agent
may show the Premises to prospective tenants.

 

 12 

 

 

7.6         Building Name.  Landlord reserves and retains the right at any time
and from time to time to change the name by which the Building is designated;
provided, however, in the event Landlord elects to make such change, Landlord
shall reimburse Tenant for the reasonable expenses incurred by Tenant in
replacing Tenant’s letterhead and other printed materials bearing the name of
the Building in such quantities on hand as of the date of such change, not to
exceed a three (3) month supply.

 

ARTICLE VIII

REPAIRS, ALTERATIONS

 

8.1         Repairs and Maintenance.  Landlord will repair and maintain the
structural components of the Building, the basic Building core, the basic
Building facilities systems which pass through the Premises and the Common
Areas.  Landlord will not be responsible for maintenance or repair of
improvements made by or at the request of Tenant that are not Building Standard
(which term, as used herein and herein so called, shall mean the level or type
of service or equipment standard in the Building or the type, brand or quality
of materials Landlord designates from time to time to be the minimum or
exclusive type, brand or quality to be used in the Building), it being hereby
agreed that Tenant shall be solely responsible for the cost of maintenance or
repair of any non-Building Standard improvements made by or at the request of
Tenant.  Tenant will, at Tenant's expense, take good care of and maintain the
Premises in good order, condition and repair, except as provided in the
preceding sentence.  Tenant will be liable for any damage to the Premises or to
any other part of the Building which arises out of any act, omission, misuse or
neglect of Tenant or any of Tenant's subtenant's, employees, agents, contractors
or invitees entering upon the Premises.  Tenant, at Tenant's expense, will
promptly replace all scratched, damaged or broken doors and glass in and about
the Premises and will be responsible for all repairs, maintenance and
replacement of wall and floor coverings in the Premises and replacement of all
non-Building Standard (it being the agreement of Landlord that Landlord shall
replace, at Landlord's expense, any Building Standard lighting in the Premises)
light bulbs and fluorescent tubes in the Premises.  Any repairs in or to the
Premises or the Building for which Tenant is responsible will, only after
Landlord's receipt of written request therefor, be performed by Landlord at
Tenant's expense (including Landlord's supervision fee under Section 4.9
hereof).

 

8.2         Surrender of Premises.  Upon termination or earlier expiration of
this Lease, or upon the exercise by Landlord of Landlord's right to re-enter the
Premises without terminating this Lease, Tenant will deliver the Premises to
Landlord in a condition comparable to the condition existing on the Commencement
Date, ordinary wear, tear and obsolescence only excepted.  Tenant will deliver
to Landlord all keys for the Premises and combinations to safes located in the
Premises.  Tenant will, at Landlord's option, remove, or cause to be removed,
from the Premises or the Building, at Tenant's expense and as of Expiration Date
or earlier termination of this Lease, all of Tenant's signs, notices, displays,
movable trade or business fixtures, and, unless otherwise requested or required
by Landlord, cabling, wiring, conduit, telecommunications equipment and, subject
to Section 8.3 of this Lease, any non-Building standard tenant improvements
placed in the Premises or the Building of which Landlord notified Tenant at the
time of Landlord’s approval thereof that such improvements would be required to
be removed (provided, that in no event shall Tenant remove any light fixtures,
dishwashers, refrigerators or similar equipment, or any equipment, improvements
or items otherwise required to remain in the Premises pursuant to this Lease
[including, without limitation, Section 8.3.4 hereof], unless Landlord requests
in writing Tenant's removal of same).  Tenant agrees to repair, at Tenant's
expense, any damage to the Premises or the Building resulting from the removal
of any articles of personal property, movable business or trade fixtures,
machinery, equipment, furniture, movable partitions or non-Building standard
tenant improvements (provided Landlord notified Tenant at the time of Landlord’s
approval of such improvements that such restoration work would be required),
including without limitation, repairing the floor and patching and painting the
walls where reasonably required by Landlord.  Tenant's obligations under this
Section 8.2 will survive the expiration or earlier termination of this
Lease.  If Tenant fails to remove any item of property permitted or required to
be removed at the expiration or earlier termination of the Term, Landlord, may,
at Landlord's option, (a) remove such property from the Premises at the expense
of Tenant and sell or dispose of same in such manner as Landlord deems
advisable, or (b) place such property in storage at the expense of Tenant.  Any
property of Tenant remaining in the Premises ten (10) days after the Expiration
Date or earlier termination of this Lease will be deemed to have been abandoned
by Tenant, and in such case such items may be retained by Landlord as Landlord's
property or disposed of by Landlord without accountability to Tenant, in such
manner as Landlord determines, at Tenant's expense.

 

 13 

 

 

8.3         Alterations and Additions by Tenant.  

 

8.3.1           Approval Required.  Tenant will not make, or cause or permit to
be made, any additions, alterations, installations or improvements in or to the
Premises (singularly "Alteration" and collectively "Alterations"), without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld.  Notwithstanding the foregoing provisions of this paragraph,
Landlord's consent shall not be required for any Alteration that satisfies all
of the following criteria:  (a) is solely of a cosmetic nature, such as
painting, wallpapering, hanging pictures and installing carpeting; (b) is not
visible from outside the Premises or the Building; (c) will not affect the
systems or structure of the Building; and (d) does not require work to be
performed inside the walls or above the ceiling of the Premises; provided, that
even for Alterations not requiring the consent of Landlord pursuant hereto, the
contractor or contractors providing and/or undertaking any such Alterations
shall be subject to the prior written approval of Landlord (which approval shall
not be unreasonably withheld or delayed) and must provide evidence of insurance
against such risks and in such amounts as may be reasonably required by Landlord
(such evidence of insurance to be provided prior to the commencement of any such
Alterations), and the hours of construction and proposed construction methods
with regard to such Alterations must in any event be reasonably coordinated with
Landlord in advance so as to avoid unreasonable interference with the
management, use or occupancy of the Building by others.  Unless Landlord has
waived such requirement in writing, together with Tenant's request for approval
of any Alteration, Tenant must also submit details with respect to the proposed
source of funds for the payment of the cost of the Alteration by Tenant, design
concept, plans and specifications, names of proposed contractors, and financial
and other pertinent information about such contractors (including without
limitation, the labor organization affiliation or lack of affiliation of any
contractors), certificates of insurance to be maintained by Tenant's
contractors, hours of construction, proposed construction methods, details with
respect to the quality of the proposed work and evidence of security (such as
payment and performance bonds) to assure timely completion of the work by the
contractor and payment by the contractor of all costs of the work.  It is hereby
agreed that, in any event, prior to the commencement of any Alterations by
Tenant, Tenant shall record or cause to be recorded a notice in the applicable
real property records in the county in which the Building is located,
identifying Tenant as the party for whom the aforesaid Alterations are being
performed and providing notice that Landlord shall not be responsible for any
liens or claims of lien arising or claimed by reason of any such
Alterations.  Moreover, Tenant must maintain and/or cause any of its contractors
and subcontractors to maintain insurance coverage against such risks, in such
amounts and with such companies as Landlord reasonably requires in connection
with any such Alterations, and certificates or other evidence of such insurance
in form and content satisfactory to Landlord must be provided to Landlord prior
to the commencement of any such Alterations, and such certificate(s) shall list
Landlord and, upon request, Landlord's property manager and/or mortgagee as
additional insureds.  Any approvals by Landlord of Tenant's contractors or of
any of Tenant's drawings, plans or specifications which were prepared in
connection with any construction of Alterations in the Premises shall not in any
way be construed as or constitute a representation or warranty of Landlord as to
the abilities of the contractor(s) or as to the adequacy or sufficiency of such
drawings, plans or specifications, or the Alterations to which they relate, for
any use, purpose or condition.  With respect to any Alteration which is visible
from outside the Premises, such proposed Alteration must, in the sole opinion of
Landlord, also be architecturally and aesthetically harmonious with the
remainder of the Building.

 

8.3.2           Complex Alterations.  If the nature, volume or complexity of any
proposed Alterations causes Landlord to consult with an independent architect,
engineer or other consultant, Tenant will reimburse Landlord for the reasonable
fees and expenses incurred by Landlord.  If any improvements will affect the
basic heat, ventilation and air conditioning or other Building systems or the
Building, Landlord may require that such work be designed by consultants
designated by Landlord and be performed by Landlord or Landlord's contractors.

 

8.3.3           Standard of Work.  All work to be performed by or for Tenant
pursuant hereto will be performed diligently and in a first-class, workmanlike
manner, and in compliance with all applicable laws, ordinances, regulations and
rules of any public authority having jurisdiction over the Building and/or
Tenant and Landlord's insurance carriers.  Landlord will have the right, but not
the obligation, to inspect periodically the work on the Premises and to require
Tenant to correct or cause to be corrected any defects or deficiencies with
respect to such work or to make changes in the method or quality of the work.

 

 14 

 

 

8.3.4           Ownership of Alterations.  All Alterations made by or for Tenant
(other than the Tenant's movable trade fixtures), will immediately upon
installation become the property of the Landlord, without compensation to the
Tenant; provided, however, Landlord will have no obligation to repair or
maintain such Alterations.  Carpeting, shelving and cabinetry will be deemed
improvements of the Premises and not movable trade fixtures, regardless of how
or where affixed.  Such Alterations will not be removed by Tenant from the
Premises either during or at the expiration or earlier termination of the Term
and will be surrendered as a part of the Premises unless such Alteration is not
Building standard and Landlord has requested that Tenant remove same.  Tenant
will have the right to request at the time of submission to Landlord of Tenant's
information in connection with a proposed Alteration that Landlord designate
which non-Building standard Tenant improvements resulting from such Alteration
will be subject to removal at the end of the Term.  In the absence of such
request, all non-Building standard improvements resulting from such Alteration
will be subject to removal.  Tenant will reimburse Landlord for the cost of
repair for all damage done to the Premises or the Building by the installation
and/or removal of any Alterations.

 

8.4         Mechanics and Materialmen's Liens.  Tenant will not permit to be
placed upon the Premises, the Building, the Common Areas or the Property during
the Term, any mechanics' or materialmen's lien or liens caused by or resulting
from any work performed, materials furnished or obligations incurred by or at
the request of Tenant, and in the case of the filing of any such lien, Tenant
promptly will pay or bond around the same so as to obtain the discharge and
release thereof.  If any such lien or liens are not so discharged and released
within twenty (20) days after written notice thereof from Landlord to Tenant (or
such shorter period as may be reasonably required by Landlord in the event that
a sale or refinancing of the Building may then be pending), Landlord will have
the right and privilege, at Landlord's option, of paying the same or any portion
thereof without inquiry as to the validity thereof, and any amounts so paid,
including expenses and interest, will be additional rental hereunder due from
Tenant to Landlord and will be repaid to Landlord within ten (10) days after
delivery to Tenant of an invoice therefor.

 

8.5         Control of Building and Common Areas.  The Building and Common Areas
will be at all times under the exclusive control, management and operation of
the Landlord.  Landlord hereby reserves the right from time to time (i) to alter
or redecorate the Building (including the Common Areas) or construct additional
facilities adjoining or proximate to the Building, provided that Landlord’s
exercise of such rights does not materially adversely affect Tenant’s access to
or use of the Premises; (ii) to close temporarily doors, entry ways, public
spaces and corridors and to interrupt or suspend temporarily Building services
and facilities in order to perform any redecorating or alteration or in order to
prevent the public from acquiring prescriptive rights in the Common Areas,
provided that Landlord’s exercise of such rights does not materially adversely
affect Tenant’s access to or use of the Premises; and (iii) to change the name
of the Building.

 

ARTICLE IX

INSURANCE

 

9.1         Tenant's Insurance.  

 

9.1.1           Liability Insurance; Other.  Tenant agrees to maintain
throughout the Term a policy or policies of commercial general liability
insurance covering the Premises and Tenant's use thereof, insuring against
claims for personal or bodily injury or death or property damage (including
contractual indemnity and liability coverage without contractual exclusion)
occurring upon, in or about the Premises, in the following amount(s):  One
Million Dollars ($1,000,000.00) per occurrence for bodily injury and property
damage, and Two Million Dollars ($2,000,000.00) general aggregate, together with
One Million Dollars ($1,000,000.00) per occurrence for personal or advertising
injury, and together with Five Million Dollars ($5,000,000.00) umbrella
coverage.  Tenant additionally agrees to carry (i) workers' compensation
insurance to the statutory limit and employer's liability insurance to the limit
of One Million Dollars ($1,000,000.00) per occurrence (each with a waiver of
subrogation endorsement in favor of Landlord and, upon Landlord's request,
Landlord's property manager and/or mortgagee), and (ii) motor vehicle liability
insurance with coverage for all owned, non-owned and hired vehicles with
combined limits of not less than One Million Dollars ($1,000,000) per each
accident for bodily injury or property damage.  Moreover, if it becomes
customary for a significant number of tenants of properties similar in size and
use to the Premises in the area in which the Building is located to be required
to provide insurance with other coverages or increased coverages over the
insurance described in this Section 9.1, then, within thirty (30) days after
Landlord's reasonable request therefor, Tenant shall provide Landlord with an
insurance policy or policies as so requested to provide such increased or other
coverages, and which insurance policy or policies shall otherwise be in
accordance with the terms and conditions of this Lease.  

 

 15 

 

 

9.1.2           Property Insurance.  Tenant agrees to maintain throughout the
Term an insurance policy or policies of "Causes of Loss – Special Form"
(formerly, "all-risks"), or comparable coverage by whatever name denominated, on
all Alterations and all of Tenant's personal property, including removable trade
fixtures, office supplies and movable office furniture and equipment, located on
the Premises, in an amount equal to full replacement cost thereof and endorsed
to provide that Tenant's insurance is primary in the event of any overlapping
coverage with the insurance carried by Landlord.  Such insurance will be
maintained at the expense of Tenant and payment for losses thereunder will be
made solely to Tenant or to the mortgagees of Tenant (if permitted hereunder) as
their interests may appear.

 

9.1.3           Policy Form.  Such insurance will be written by an insurance
carrier which carries a Best's Insurance Report's rating of at least A XII (or
an equivalent rating if Best's ratings are substantially revised or
discontinued) and will name Landlord and (upon request by Landlord) any property
manager and/or mortgagee of Landlord as either (as applicable) an "additional
insured" or insured "as such party's interest will appear".  Landlord will be
furnished, on or before the earlier to occur of (i) thirty (30) days after
execution hereof or (ii) the date on which Tenant commences occupancy of the
Premises, a certificate of insurance (in each case in form and content
satisfactory to Landlord) of the original policy and of all renewals within
thirty (30) days before the effective dates of such renewals.  Such certificate
will contain an endorsement to the effect that the insurance company will give
Landlord at least thirty (30) days' prior written notice by certified mail in
the event of cancellation, non-renewal or material change in any such
policy.  All commercial general liability, property and other insurance policies
maintained by Tenant pursuant hereto (other than workers' compensation) shall be
written as and endorsed to be primary policies, not contributing with and not
supplemental to the coverage that Landlord and any Landlord's mortgagee and/or
property manager may carry (with any policies of Landlord and any Landlord's
mortgagee and/or property manager being excess, secondary and non-contributing).

 

9.2         Indemnity.  

 

9.2.1           WAIVER AND INDEMNITY BY TENANT.  SUBJECT TO SECTION 9.4 BELOW,
TENANT HEREBY WAIVES AS TO THE LANDLORD AND OTHER LANDLORD-RELATED PARTIES (AS
DEFINED BELOW), AND HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS
LANDLORD, AND ANY OFFICER, DIRECTOR, OWNER, PARTNER, EMPLOYEE, AGENT,
CONTRACTOR, PROPERTY MANAGER OR OTHER AUTHORIZED REPRESENTATIVE OF LANDLORD (THE
"LANDLORD-RELATED PARTIES," WHETHER ONE OR MORE), FROM AND AGAINST, ANY AND ALL
LIABILITIES, OBLIGATIONS, DAMAGES, CLAIMS, SUITS, LOSSES, CAUSES OF ACTION,
LIENS, JUDGMENTS AND EXPENSES (INCLUDING COURT COSTS, ATTORNEYS' FEES AND COSTS
OF INVESTIGATION) OF ANY KIND, NATURE OR DESCRIPTION RESULTING FROM OR ALLEGED
TO RESULT FROM ANY INJURIES TO OR DEATH OF ANY PERSON OR ANY DAMAGE TO PROPERTY
WHICH ARISES, OR IS CLAIMED TO ARISE FROM, ANY OF THE FOLLOWING (COLLECTIVELY
THE "TENANT-RELATED CLAIMS"):  (i) AN INCIDENT OR EVENT WHICH OCCURRED WITHIN OR
ON THE PREMISES; (ii) ANY ALTERATIONS PERFORMED BY OR ON BEHALF OF TENANT UNDER
SECTION 8.3 HEREOF; (iii) THE CONSTRUCTION OF ANY TENANT IMPROVEMENTS OR
ALTERATIONS BY TENANT OR A PARTY ON BEHALF OF TENANT; (iv) THE NEGLIGENCE OR
WILLFUL MISCONDUCT OF TENANT OR THE TENANT-RELATED PARTIES, OR THEIR AGENTS,
SUBTENANTS, LICENSEES OR VISITORS IN THE PARKING AREAS; (v) THE OPERATION OR
CONDUCT OF TENANT'S BUSINESS WITHIN THE PREMISES; OR (vi) THE BREACH OF THIS
LEASE BY TENANT.  SUCH INDEMNIFICATION WILL BE IN EFFECT EVEN IF THE
TENANT-RELATED CLAIM IS THE RESULT OF OR CAUSED BY THE NEGLIGENT ACTS OR
OMISSIONS OF LANDLORD OR ANY LANDLORD-RELATED PARTY EXCEPT WITH RESPECT TO ITEM
(iv) ABOVE.  The indemnity obligations of Tenant under this Section 9.2.1 will
not apply to a Tenant-Related Claim arising out of the gross negligence or
intentional misconduct of Landlord or any Landlord-Related Party.

 

9.2.2           INDEMNITY BY LANDLORD.  SUBJECT TO SECTION 9.4 BELOW, LANDLORD
HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS TENANT, AND ANY OFFICER,
DIRECTOR, OWNER, PARTNER, EMPLOYEE, AGENT, CONTRACTOR OR OTHER AUTHORIZED
REPRESENTATIVE OF TENANT (THE "TENANT-RELATED PARTIES," WHETHER ONE OR MORE),
FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, DAMAGES, CLAIMS, SUITS,
LOSSES, CAUSES OF ACTION, LIENS, JUDGMENTS AND EXPENSES (INCLUDING COURT COSTS,
ATTORNEYS' FEES AND COSTS OF INVESTIGATION) OF ANY KIND, NATURE OR DESCRIPTION
RESULTING FROM ANY INJURIES TO OR DEATH OF ANY PERSON OR ANY DAMAGE TO PROPERTY
WHICH ARISES, OR IS CLAIMED TO ARISE FROM, ANY OF THE FOLLOWING (COLLECTIVELY,
THE "LANDLORD-RELATED CLAIMS"):  (i) EXCEPT AS OTHERWISE SET FORTH IN SECTION
9.2.1 ABOVE, AN INCIDENT OR EVENT WHICH OCCURRED WITHIN OR ON THE COMMON AREAS;
(ii) THE OPERATION OR CONDUCT OF LANDLORD'S BUSINESS WITHIN THE COMMON AREAS; OR
(iii) THE BREACH OF THIS LEASE BY LANDLORD.  SUCH INDEMNIFICATION WILL BE IN
EFFECT EVEN IF THE LANDLORD-RELATED CLAIM IS THE RESULT OF OR CAUSED BY THE
NEGLIGENT ACTS OR OMISSIONS OF TENANT OR ANY TENANT-RELATED PARTY.  The
indemnity obligations of Landlord under this Section 9.2.2 will not apply to a
Landlord-Related Claim arising out of the gross negligence or intentional
misconduct of Tenant or any Tenant-Related Party.  Furthermore, all claims
against Landlord are limited by Section 16.4 hereof.

 

 16 

 

 

9.3         Landlord's Insurance.  Landlord agrees to maintain throughout the
Term a policy or policies of insurance covering loss of or damage to the
Building in an amount equal to not less than eighty percent (80%) of the full
replacement value of the Building.  The premium(s) for such policy or policies
will be included as part of the Building Operating Costs.  Payment for losses
covered under such policy or policies will be made solely to Landlord or to the
Landlord's mortgagees as their interests may appear.  Landlord shall have the
right to self-insure the obligations set forth in this paragraph.

 

9.4         Waiver of Subrogation.  EACH PARTY AGREES TO NOTIFY SUCH PARTY'S
PROPERTY INSURANCE CARRIER OF THE EXISTENCE OF THIS WAIVER OF SUBROGATION
PROVISION AND TO HAVE INCLUDED IN EACH OF THE PROPERTY INSURANCE POLICIES
REQUIRED TO BE CARRIED BY SUCH PARTY UNDER THIS LEASE A WAIVER OF THE INSURER'S
RIGHT OF SUBROGATION AGAINST THE OTHER PARTY DURING THE TERM OF THIS LEASE OR,
IF SUCH WAIVER SHOULD BE UNOBTAINABLE OR UNENFORCEABLE, (I) AN EXPRESS AGREEMENT
THAT SUCH POLICY WILL NOT BE INVALIDATED IF THE INSURED WAIVES THE RIGHT OF
RECOVERY AGAINST ANY PARTY RESPONSIBLE FOR A CASUALTY COVERED BY THE POLICY
BEFORE THE CASUALTY OR (II) ANY OTHER FORM OF PERMISSION FOR THE RELEASE OF THE
OTHER PARTY.  IF SUCH WAIVER, AGREEMENT OR PERMISSION IS NOT, OR CEASES TO BE,
OBTAINABLE FROM EITHER PARTY'S THEN CURRENT INSURANCE COMPANY, THE INSURED PARTY
WILL NOTIFY THE OTHER PARTY PROMPTLY AFTER LEARNING THEREOF, AND SHALL USE SUCH
PARTY'S BEST EFFORTS TO OBTAIN SAME FROM ANOTHER ACCEPTABLE INSURANCE
COMPANY.  Unless the waivers contemplated by this sentence are not obtainable
for the reasons described in this Section 9.4, Landlord waives any and all
rights of recovery, claims, actions or causes of action against Tenant and the
Tenant-Related Parties, and Tenant waives any and all rights of recovery,
claims, actions or causes of action against Landlord and the Landlord-Related
Parties, for any loss or damage to property which is covered or would have been
covered under the insurance policies required under this Lease.  The foregoing
release will not apply to losses or damages in excess of actual or required
policy limits (whichever is greater) nor to any deductible (up to a maximum of
$10,000) applicable under any policy obtained by the waiving party, provided,
however, that for purposes of this Section 9.4, Landlord shall be deemed to have
been required to have full replacement value insurance on the Building.  The
failure of either party (the "Defaulting Party") to take out or maintain any
insurance policy required under this Lease will be a defense to any claim
asserted by the Defaulting Party against the other party hereto by reason of any
loss sustained by the Defaulting Party that would have been covered by any such
required policy.  The waivers set forth in the immediately preceding sentence
will be in addition to, and not in substitution for, any other waivers,
indemnities or exclusions set forth in this Lease.

 

9.5         Control of Proceeds.  Any insurance which may be carried by Landlord
or Tenant against loss or damage to the Building or to the Premises will be for
the sole benefit of the party carrying such insurance and under such party's
sole control.

 

 17 

 

 

ARTICLE X

ASSIGNMENT AND SUBLETTING

 

10.1       Consent.  Tenant will not assign this Lease or sublet all or any
portion of the Premises without the prior written consent of the Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that without limiting the foregoing, Landlord and Tenant acknowledge
that it would be reasonable for Landlord to withhold its consent in any of the
following instances: (1) in Landlord's reasonable judgment, the use of the
Premises by the proposed assignee or sublessee would entail alterations which
would reduce the value of the leasehold improvements in the Premises, or would
require increased services by Landlord; (2) any proposed assignee or sublessee
of Tenant is not reasonably creditworthy, in Landlord's reasonable judgment, or
Landlord has received a report of defaults by such proposed assignee or
sublessee under prior leases, which report has been confirmed by Landlord to the
best of its reasonable ability; (3) Landlord has experienced previous uncured
defaults by or is in litigation with the proposed assignee or sublessee; (4) the
proposed assignee's or sublessee's anticipated use of the Premises involves the
generation, storage, use, treatment or disposal of unlawful levels of Hazardous
Materials; (5) the proposed sublessee or assignee is a current tenant of the
Hall Office Park (unless Landlord is unable to accommodate such current tenant’s
need for additional space of a size comparable to that portion of the Premises
covered by the proposed assignment or sublease) or an entity with whom Landlord
is actively negotiating a letter of terms or letter of intent to lease space in
the Hall Office Park; (6) the proposed assignment or sublease would cause a
violation of another lease for space in Hall Office Park or would give an
occupant of Hall Office Park a right to terminate or cancel its lease; (7) the
Landlord's mortgagee does not consent to such assignment or subletting for any
reason; (8) the proposed assignee or sublessee is a governmental agency (except
to the extent that Tenant is required by law to assign or sublease thereto or
such assignment or sublease is a result of operation of applicable law); (9) an
event of default then exists under this Lease; or (10) the proposed assignee or
sublessee's anticipated use of the Premises is prohibited by the terms of this
Lease or would violate a then-existing exclusive use granted to any tenant or
other occupant of Hall Office Park.  If consent to any assignment or subletting
is given by Landlord, such consent will not relieve the Tenant or any guarantor
of this Lease from any obligation or liability under this Lease.  If Landlord
consents to such assignment or sublease, Tenant shall furnish Landlord with an
executed copy of such assignment or sublease instrument at the time such is
executed, and Tenant shall in any event pay and reimburse to Landlord all
reasonable fees and expenses (including reasonable attorneys' fees) incurred by
Landlord in connection with the processing of any such request for
consent.  Tenant must, in the case of any such assignment or sublease, cause the
assignee or sublessee to expressly assume and agree to perform all of the
covenants, duties and obligations of Tenant under this Lease, but Tenant will
nevertheless remain directly and primarily liable for the performance of all
such covenants, duties and obligations.  If this Lease is assigned or any part
of the Premises is occupied by any person other than the Tenant without the
consent of Landlord, the Landlord may nevertheless enforce the provisions of
this Lease against, and collect Base Rental and additional rent from, the
assignee or occupant, and apply the net amount collected to the Base Rental and
other amounts payable under this Lease, but, in no event will such enforcement
or collection be construed as a waiver of this covenant or release of Tenant or
Guarantor on this Lease.  The consent by Landlord to any assignment or
subletting shall not relieve Tenant, or any permitted sublessee or assignee,
from obtaining the express consent of Landlord to any further assignment or
subletting.  Any attempt to effect an assignment or sublease without the
required consent of Landlord will be void and of no effect.

 

10.2       Landlord's Options.  If the Tenant desires to assign this Lease or
sublet all or part of the Premises, Tenant will notify Landlord in writing at
least thirty (30) days in advance of the date on which Tenant desires to make
such assignment or enter into such sublease, and Tenant will provide Landlord
with a copy of the proposed assignment or sublease, and sufficient information
concerning the proposed sublessee or assignee to allow Landlord to make informed
judgments as to the financial condition, reputation, operations and general
desirability of the proposed assignee or subtenant(s).  Within fifteen (15) days
after Landlord's receipt of Tenant's proposed assignment or sublease and all
required information concerning the proposed subtenant(s) or assignee, Landlord
will have the option to:

 

(i)          Cancel this Lease as to all of the Premises on the effective or
commencement date of such proposed assignment or subletting, if Tenant proposes
to assign Tenant's interest in the Lease or sublet more than seventy-five
percent (75%) of the Premises (or so much of the Premises which, when combined
with those portions theretofore assigned or sublet by Tenant, results in
seventy-five percent (75%) or more of the Premises having been so transferred),
or cancel this Lease as to the portion of the Premises proposed to be sublet if
Tenant proposes to sublet less than seventy-five percent (75%) of the Premises;
or

 

(ii)         Consent to the proposed assignment or sublease, provided, however,
if the rent due and payable by any assignee or sublessee under any such
permitted assignment or sublease (or a combination of the rent payable under
such assignment or sublease plus any bonus or any other consideration for the
assignment or sublease or any payment incident to the assignment or sublease)
exceeds the rent payable under the Lease for such space, Tenant will pay to
Landlord fifty percent (50%) of all such excess rent and other excess
consideration, after deducting therefrom the amount of any reasonable expenses
incurred by Tenant in connection with the procural of such assignment, sublease
or other transfer, which payment shall be made by Tenant to Landlord within ten
(10) days following Tenant's receipt of such excess rent and/or consideration by
Tenant; or

 

(iii)        Refuse to consent to the proposed assignment or sublease, if such
refusal is reasonable, but allow Tenant to continue in the search for an
assignee or sublessee that will be acceptable to Landlord, which option will be
deemed to be elected unless Landlord gives Tenant notice providing otherwise.

 

 18 

 

 

10.3       Definition of Assignment.  The use of the words "assignment",
"subletting", "assign", or "assigned" or "sublet" in this Article X will include
(i) the pledging, mortgaging or encumbering of Tenant's interest in this Lease,
or the Premises or any part thereof, (ii) the total or partial occupation of all
or any part of the Premises by any person, firm, partnership, or corporation, to
any groups of persons, firms, partnerships, or corporations, or any combination
thereof, other than Tenant, (iii) an assignment or transfer by operation of law,
and (iv) with respect to a corporation, partnership, or other business entity, a
transfer or issue by sale, assignment, bequest, inheritance, operation of law,
or other disposition, or by subscription, of any part or all of the corporate
shares of or general partnership interest or other interests in the Tenant, so
as to result in any change in the present effective voting control of the Tenant
by the party or parties holding such voting control on the date of this
Lease.  Upon the request of Landlord, Tenant will make available to the Landlord
or to Landlord's representatives, for inspection, all books and records of the
Tenant necessary to ascertain whether there has, in effect, been a change in
control of Tenant, subject to any restrictions of applicable securities’
laws.  Item (iv) of this Section 10.3 will not apply to a corporation whose
shares are traded on a nationally recognized stock exchange.  Notwithstanding
anything to the contrary set forth in this Article X, however, Tenant shall have
the right to assign the Lease or sublet the Premises or any portion thereof,
without Landlord's consent (which following-described assignment or subletting
shall be herein referred to as a "Permitted Transfer"), to:  (i) any corporation
or other legal entity which controls, is controlled by or is under common
control with Tenant, so long as Tenant remains liable in such event for all
obligations of Tenant under this Lease; or (ii) any corporation or other legal
entity which acquires all or substantially all of the Tenant’s stock or the
assets of Tenant's business as an ongoing concern, or into or with which Tenant
is merged or consolidated in accordance with all applicable laws governing such
mergers and consolidations, so long as such acquirer's and/or survivor's (as the
case may be) tangible net worth after such acquisition, merger or consolidation
is not less than the greater of Tenant's tangible net worth as of the date
immediately preceding the date of such acquisition, merger or consolidation or
Tenant's tangible net worth as of the date immediately preceding the Effective
Date of this Lease; provided, that any such permitted transferee under the
circumstances described in the immediately preceding clauses (i) and (ii) must
first assume, in full, all of the obligations of Tenant set forth in this Lease,
and Tenant shall remain fully liable in any such event for all of its
obligations under this Lease; provided, further, that Tenant shall in any event
notify Landlord of any such Permitted Transfer, as provided in this sentence
above, in writing not less than ten (10) business days in advance of the date of
consummation of any such Permitted Transfer (which notice shall be accompanied
by evidence, in form and content reasonably satisfactory to Landlord, of the
tangible net worth of such permitted transferee, where applicable, and of the
express assumption by such permitted transferee of Tenant's obligations under
this Lease as provided above); provided, however, that if Tenant is prevented
from providing Landlord advance notice under Applicable Laws or the terms and
conditions of the transaction, Tenant shall give Landlord written notice as soon
as possible and in no event later than ten (10) business days after the
consummation of the Permitted Transfer .  It is agreed that, for purposes
hereof, the term "tangible net worth" means the excess of total assets over
total liabilities, in each case determined in accordance with generally
acceptable accounting principles, consistently applied, excluding from the
determination of total assets all assets which can be classified as intangible
assets under generally acceptable accounting principles (including, without
limitation, goodwill, licenses, patents, trademarks, trade names, copyrights and
franchises).  

 

10.4       Bankruptcy, Insolvency.  If this Lease is assigned to any person or
entity pursuant to  the provisions of the Federal Bankruptcy Code, 11 U.S.C.
§ 101, et seq., as subsequently amended (the "Bankruptcy Code"), any and all
monies or other considerations payable or otherwise to be delivered in
connection with such assignment will be paid or delivered to Landlord, will be
and remain the exclusive property of Landlord, and will not constitute property
of Tenant within the meaning of the Bankruptcy Code.  Any and all monies or
other considerations constituting Landlord's property under the preceding
sentence not paid or delivered to Landlord will be held in trust for the benefit
of Landlord and be promptly paid to or turned over to Landlord.  For purposes of
Section 365(f)(2) of the Bankruptcy Code "adequate assurances of future
performance" will include, but not be limited to, a Security Deposit, net worth,
and creditworthiness equal to that of Tenant on the date of this Lease.  Any
person or entity to which this Lease is assigned pursuant to the provisions of
the Bankruptcy Code, will be deemed without further act or deed to have assumed
all of the obligations arising under this Lease on and after the date of such
assignment.  Any such assignee will upon demand execute and deliver to Landlord
an instrument confirming such assumption.

 

10.5       Landlord's Assignment.  Landlord shall have the right to sell,
convey, transfer, assign, pledge, mortgage or encumber, in whole or in part, all
and every feature of Landlord's rights and obligations hereunder and in the
Building and the Property.  Upon the occurrence of any sale, conveyance,
transfer or assignment, such successor in interest shall be deemed to have
assumed Landlord's rights and obligations under this Lease, Landlord will be
released from all obligations hereunder, and Tenant agrees to look solely to
such successor in interest of Landlord for the performance of such obligations.

 

 19 

 

 

ARTICLE XI

FIRE AND OTHER CASUALTY

 

11.1       Total Destruction.  In the event that (i) the Building is totally
destroyed by fire, tornado or other casualty, or (ii) the Premises or the
Building is so damaged that rebuilding or repair of such damage cannot be
completed within two hundred seventy (270) days after the date of such damage,
as set forth in the estimate to be obtained as provided below, then, in either
such event, either Landlord or Tenant may terminate this Lease, in which event
rent payable hereunder will be abated during the unexpired portion of the Term
of this Lease effective from the date of such damage.  If Tenant wishes to
terminate this Lease, Tenant must do so by notifying Landlord in writing of such
election within thirty (30) days after the date of Tenant's receipt of the
below-described estimate.  In determining whether rebuilding or repair can be
completed within two hundred seventy (270) days, a statement of the estimated
time for rebuilding or repair certified to by Landlord's architect will be
conclusive, and Landlord shall deliver a copy of such estimate to Tenant
promptly following receipt thereof.

 

11.2       Partial Destruction.  In the event the Building or the Premises is
damaged by fire, tornado or other casualty, but only to such extent that
rebuilding or repairs can be completed within two hundred seventy (270) days
after the date of such damage, or if the damage is more serious but neither
Landlord nor Tenant elects to terminate this Lease, Landlord will, following
Landlord's receipt of insurance proceeds with respect to such damage in an
amount sufficient (in Landlord's discretion) to pay the costs of the following
rebuilding or repair, commence to rebuild or repair the Building and/or the
Premises and proceed with reasonable diligence to restore the Building and/or
the Premises to substantially the same condition in which the same existed
immediately prior to the happening of the casualty; provided, however, that (i)
Landlord will not be required to rebuild, repair or replace any part of the
furniture, equipment, fixtures and leasehold improvements which have been placed
by Tenant, or on behalf of Tenant, on or within the Premises, nor any
Alterations which Tenant is required to insure pursuant to Section 9.1.2 above,
(ii) Landlord shall not be required to rebuild or repair any damage to the
extent that such damage is not insured under the insurance policy or policies
required to be carried by Landlord pursuant to Section 9.3 above, nor shall
Landlord be required to spend more than the amount of insurance proceeds
actually received, and (iii) in no event shall Landlord be required to rebuild
or repair the Premises or Building to other than substantially the same
condition each was in immediately prior to the happening of the fire or other
casualty.  Following any such rebuilding or repair by Landlord, Tenant shall
rebuild and repair Tenant's insured Alterations, fixtures and improvements in
the Premises.  Landlord will allow Tenant a fair diminution of rental during the
time the Premises are unfit for occupancy.  In the event any mortgagee under a
deed of trust, security agreement or mortgage on the Building requires that the
insurance proceeds be applied to the debt secured thereby, Landlord will have no
obligation to rebuild or is unable to by virtue of any such requirement or by
virtue of any restrictions, prohibitions or requirements of law, and if Landlord
elects not to rebuild or is unable to rebuild by virtue of any such requirement
or by virtue of any restrictions, prohibitions or requirements of law, this
Lease will terminate upon notice of such election given by Landlord to
Tenant.  Except as specifically provided above, there will be no reduction
of  rental.

 

11.3       No Liability.  Landlord shall have no liability to Tenant by reason
of any injury to or interference with Tenant's business or property arising from
fire or other casualty, howsoever caused, or from the making of any repairs
resulting therefrom if any, in or to any portion of the Building of the
Premises.  Moreover, Landlord shall not be responsible for, and Tenant releases
and discharges Landlord from, and Tenant further waives any right of recovery
from Landlord for, any loss from business interruption or loss of use of the
Premises suffered by Tenant in connection with Tenant's use or occupancy of the
Premises, whether by virtue of fire, casualty or otherwise, EVEN IF SUCH LOSS IS
CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF LANDLORD OR ANY LANDLORD-RELATED
PARTIES.

 

ARTICLE XII

EMINENT DOMAIN

 

12.1       Total Taking.  If the whole or substantially the whole of the
Building or of the Property is condemned or taken in any manner including a
voluntary conveyance by Landlord in lieu of condemnation, during the Term of
this Lease by any governmental or quasi-governmental agency having the power of
eminent domain, this Lease will terminate as of the date of taking of possession
for such purpose.  If less than the whole or substantially the whole of the
Building or the Premises is taken but the portion of the Premise taken is so
great that Tenant cannot continue to conduct business in a manner comparable to
the manner in which Tenant conducted Tenant's business prior to the taking,
Tenant may elect to terminate this Lease by delivering written notice thereof to
Landlord and thereupon this Lease will terminate upon the date of the taking.

 

 20 

 

 

12.2       Partial Taking.  If less than the whole or substantially the whole of
the Building or the Premises is taken but the portion of the Building or the
Property taken is such that the taking materially adversely affects the value of
the Property or the Building, Landlord may elect to terminate this Lease by
delivering written notice thereof to Tenant and thereupon this Lease will
terminate upon the date of the taking.  Any election to terminate this Lease
pursuant to the preceding sentences must be exercised within sixty (60) days
after the date of taking.  Upon any condemnation of less than the whole of the
Building or the Premises which does not result in the termination of this Lease
as described above, this Lease will nevertheless terminate as to the portion of
the Premises so taken and continue in full force and effect as to the remaining
portion of the Premises and the rent payable hereunder will equitably abate with
respect to the portion of the Premises so taken (with no effect on the rental
payable for the remainder of the Premises).

 

12.3       Award.  Landlord shall be entitled to receive the entire award in any
condemnation proceeding for a permanent taking which affects the Building or the
Premises described in Sections 12.1 or Section 12.2 above, including without
limitation, any award for the value of the unexpired portion of the Term of this
Lease.  Tenant hereby expressly assigns to Landlord all of Tenant's right, title
and interest in and to any such award or payment for a permanent taking.  No
temporary taking of the Premises, and/or Tenant's rights therein, by a public or
quasi-public agency under the right of eminent domain will terminate this Lease
or give Tenant any right to any abatement of Base Rental or Additional Rent
under this Lease.  Any award made to Tenant by reason of any temporary taking
will belong entirely to Tenant and Landlord will not be entitled to share in
such award.

 

ARTICLE XIII

DEFAULT BY TENANT

 

13.1       Events of Default.  The occurrence of any of the following will
constitute a default by Tenant under this Lease:

 

13.1.1           Monetary Default.  If Tenant fails to pay any monetary
obligation of Tenant under this Lease at the time such monetary obligation is
due, and such failure continues for five (5) days after delivery of written
notice from Landlord to Tenant specifying such default (provided, that if two
[2] such failures have already occurred in any consecutive twelve [12] month
period, Tenant shall not be entitled thereafter to any such notice of, or such
period to cure, any subsequent failure during such twelve [12] month period, and
any such subsequent failure during such period shall be and constitute an
immediate event of default under this Lease without further requirement of
notice from Landlord to Tenant thereof).

 

13.1.2           Non-monetary Default.  If Tenant fails to comply with any term,
provision or covenant of this Lease, other than the payment of monetary
obligations, within thirty (30) days after written notice from Landlord to
Tenant specifying that Tenant has failed to comply with such term, provision or
covenant, or if such failure cannot reasonably be cured within such 30-day
period, Tenant fails to commence to cure such failure within such 30-day period
or thereafter fails to prosecute the cure diligently and continuously or fails
to complete the cure within 60 days after the date of Landlord's notice of such
default.

 

13.1.3           Assignment to Creditors.  If Tenant shall make a general
assignment for the benefit of creditors.

 

13.1.4           Insolvency.  If Tenant becomes insolvent, or unable to pay
Tenant's debts as the same become due, or Tenant files or there is filed against
Tenant and not dismissed within a period of sixty (60) days, a petition seeking
entry as to Tenant of an order for relief under any chapter of the Bankruptcy
Code, or under any similar law or statute of the United States or any State
thereof.

 

13.1.5           Receivership.  If a receiver, custodian, examiner, sequestrator
or trustee is appointed for all or substantially all of the assets of Tenant and
the same is not terminated or stayed within sixty (60) days.

 

 21 

 

 

13.1.6           Abandonment.  If Tenant abandons any substantial portion of the
Premises for a period of ten (10) or more consecutive days and thereafter fails
to pay any rent due hereunder with respect thereto.

 

13.1.7           Inaccuracy of Financial Information.  If Tenant provides
financial or credit information to Landlord that is materially inaccurate or
incomplete as of either the date provided to Landlord or the date, if any, on
which such information is reaffirmed by Tenant to Landlord as accurate.

 

As used in this Section 13.1, the term "Tenant" includes any guarantor of
Tenant's obligations under this Lease.

 

13.2       Remedies.  Upon the occurrence of any event of default specified in
Section 13.1.1, Section 13.1.2, Section 13.1.6 or Section 13.1.7, Landlord will
have the option to pursue any one or more of the following remedies without any
further notice or demand whatsoever.  Upon the occurrence of any other event of
default under Section 13.1, this Lease will automatically terminate without
action on the part of Landlord and Section 13.2.1 hereof will control.

 

13.2.1           Landlord's Remedies.  

 

(a)          Landlord may at any time thereafter (without being under any
obligation to do so) re-enter the Premises and correct or repair any condition
which shall constitute a failure on the part of Tenant to observe, perform, or
satisfy any term, condition, covenant, agreement, or obligation of Tenant under
this Lease; and Tenant shall fully reimburse and compensate Landlord on demand
for the costs incurred by Landlord in doing so, plus a fee for Landlord's
administrative and overhead costs and efforts in an amount equal to fifteen
percent (15%) of such cost.  No action taken by Landlord under this Subsection
shall relieve Tenant from any of Tenant's obligations under this Lease or from
any consequences or liabilities arising from the failure of Tenant to perform
such obligations.

 

(b)          Landlord may terminate this Lease and repossess the Premises.  In
the event that Landlord elects to terminate this Lease, Landlord shall be
entitled to recover damages equal to the total of (i) the cost of recovering the
Premises (including reasonable attorneys' fees and costs); (ii) the cost of
removing and storing Tenant's or any other occupant's property; (iii) the unpaid
Rent owed at the time of termination, plus interest thereon from the date when
due at the maximum rate of interest then allowed by law; (iv) the cost of
reletting the Premises (as reasonably estimated by Landlord and including
reasonable alterations or repairs to the Premises and third-party brokerage
commissions); (v) the costs of collecting any sum due to Landlord (including
without limitation, reasonable attorneys' fees and costs); (vi) the Discounted
Future Rent (as defined herein below); and (vii) any other sum of money or
damages owed by Tenant to Landlord as a result of the default by Tenant, whether
under this Lease, at law, or in equity (including without limitation any
loan-related damages which may be incurred by Landlord as a result of any event
of default by Tenant, such as the payment of default interest, legal fees, late
charges and collection costs, it being hereby acknowledged by Tenant that an
event of default by Tenant under this Lease may cause Landlord to incur such
damages under its mortgage and/or other financing documents).

 

 22 

 

 

(c)          Landlord may terminate Tenant's right of possession of the Premises
without terminating this Lease and repossess the Premises.  In the event that
Landlord elects to take possession of the Premises without terminating this
Lease, Tenant shall remain liable for, and shall pay to Landlord, from time to
time on demand, (i) all costs and damages described in Subsection (b) of this
Section 13.2.1 and (ii) any deficiency between the total Rent due under this
Lease for the remainder of the Term and rents, if any, which Landlord is able to
collect from another tenant for the Premises during the remainder of the Term
("Rental Deficiency").  Landlord may file suit to recover any sums falling due
under the terms of this Lease from time to time, and no delivery to or recovery
by Landlord of any portion of the sums owed to Landlord by Tenant under this
Lease shall be a defense in any action to recover any amount not previously
reduced to judgment in favor of Landlord.  To the extent required by Applicable
Law, Landlord shall use reasonable efforts to relet the Premises on such terms
and conditions and to such parties as Landlord, in Landlord's sole but
reasonable discretion, may determine (including a term different from the Term,
rental concessions, and alterations and improvements to the Premises); but
Landlord shall never be obligated to relet the Premises before leasing other
rentable areas within the Building, it being the intent of the parties that
Tenant shall not be placed in a preferential position by reason of Tenant's own
default, nor shall Landlord be required to relet for less than fair market
rental or be required to relet to a tenant (or for a use) which is not in
keeping with the character of the Building; and Landlord shall in no event be
liable in any manner, nor shall Tenant's obligations hereunder be diminished, by
the failure of Landlord to relet the Premises or, in the event of reletting, to
collect rent thereunder.  If the Premises or any portion thereof are relet by
Landlord during the unexpired portion of the Term of this Lease, or any part
thereof, before presentation of proof of such damages to any court, commission
or tribunal, the amount of rental reserved upon such reletting will, prima
facie, be deemed to be the fair and reasonable rental value for the Premises, or
part thereof, so relet during the term of the reletting, so long as such
reletting is to an unrelated third party in a bona fide lease transaction.  No
refusal or failure to relet or failure to collect rental will release or affect
Tenant's liability for damages or otherwise under this Lease so long as Landlord
complies with the provisions of this Section 13.2.1(c).  Any sums received by
Landlord through reletting shall reduce the sums owing by Tenant to Landlord,
but Tenant shall not be entitled to any excess of any sums obtained by reletting
over and above a credit for the Rent provided in this Lease under any
circumstances.  For the purpose of such reletting, Landlord is authorized to
decorate or to make any repairs, changes, alterations, or additions in and to
the Premises that Landlord may deem reasonably necessary or advisable, and any
such reasonable costs incurred by Landlord in connection therewith may be
included within the loss or damage suffered by Landlord and recoverable
hereunder by reason of the event of default by Tenant, together with any other
reasonable costs of recovering the Premises or reletting same.  No taking of
possession or reletting of the Premises or any other action or omission to act
by Landlord shall be construed as an election on the part of Landlord to
terminate this Lease unless a written notice of such intention is given to
Tenant by Landlord.  Notwithstanding any such reletting without termination,
Landlord may, at any time thereafter, elect to terminate this Lease for such
previous default.  In the alternative (but only in the event that Tenant's
default constitutes a material breach), Landlord may elect to terminate Tenant's
right to possession of the Premises and to immediately recover as damages, in
lieu of the Rental Deficiency, a sum equal to the difference between (a) the
total Rent due under this Lease for the remainder of the Term and (b) the then
fair market rental value (which phrase shall, for purposes hereof, mean the
rental rate that would be received from a comparable tenant for a comparable
lease for premises and other properties of equivalent quality, size, condition
and location as the Premises, taking into account any free rent or other
concessions that are generally prevailing in the marketplace at the time of
Tenant's default, market conditions, and the period of time the Premises may
reasonably be expected to remain vacant before Landlord is able to re-let the
Premises to a suitable new tenant) of the Premises during such period,
discounted to present value at the Prime Rate (defined below) in effect upon the
date of determination ("Discounted Future Rent").  For purposes hereof, the
“Prime Rate” shall be the per annum interest rate publicly announced by a
federally insured bank selected by Landlord in the state in which the Building
is located as such bank’s prime or base rate.  In such event, Landlord shall
have no obligation to relet or the Premises or to apply any rentals received by
Landlord as a result of any reletting to Tenant's obligations under this Lease;
and the aggregate amount of all damages due to Landlord, including the
Discounted Future Rent, shall be immediately due and payable to Landlord upon
demand.

 

(d)          If the event of default is, in whole or in part, abandonment of any
substantial portion of the Premises for a period of ten (10) or more consecutive
days, Landlord may, in its sole discretion and to the maximum extent permitted
by applicable law, in addition to all other remedies available, upon 30 days
advance written notice to Tenant, do each or all of the following:

 

(1)         Charge Tenant the full amount of all increases in insurance premiums
for the Building caused by or related to Tenant's abandonment of the Premises,
until the Premises are re-let or the abandonment is otherwise terminated; and/or

 

(2)         Charge Tenant all increased costs of maintenance and repair,
including increased security costs, incurred at the Building caused by or
related to Tenant's abandonment of the Premises, until the Premises are re-let
or the abandonment is terminated.

 

13.2.2           Relet Premises.  Landlord may enter upon and take possession of
the Premises and expel or remove Tenant and any other party who may be occupying
the Premises or any part thereof without being liable for prosecution or any
claim for damages therefor, and if Landlord so elects, relet the Premises on
such terms as Landlord deems advisable and receive the rental thereof.  Tenant
will pay to Landlord on demand any deficiency that may arise by reason of such
reletting for the remainder of the Term of this Lease.  If the Premises or any
portion thereof are relet by Landlord during the unexpired portion of the Term
of this Lease, or any part thereof, before presentation of proof of such damages
to any court, commission or tribunal, the amount of rental reserved upon such
reletting will, prima facie, be the fair and reasonable rental value for the
Premises, or part thereof, so relet during the term of the reletting.  Landlord
will not be liable in any way whatsoever for Landlord's failure or refusal to
relet the Premises or any portion thereof, or if the Premises or any portion
thereof are relet, for Landlord's failure to collect the rental under such
reletting, and no such refusal or failure to relet or failure to collect rental
will release or affect Tenant's liability for damages or otherwise under this
Lease.  No re-entry or taking of possession of the Premises by Landlord will be
construed as an election on Landlord's part to terminate this Lease, unless a
written notice of such intention is given to Tenant.  Notwithstanding any
reletting or re-entry or taking possession, Landlord may at any time thereafter
elect to terminate this Lease for a previous default.

 

 23 

 

 

13.2.3           Cure Default.  Landlord may enter upon the Premises without
being liable for prosecution or any claim for damages therefor, and do whatever
Tenant is obligated to do under the terms of this Lease.  Tenant shall reimburse
Landlord on demand for any expenses which Landlord may incur in thus effecting
compliance with Tenant's obligations under this Lease together with Landlord's
supervision fee, and Tenant further agrees that Landlord will not be liable for
any damages resulting to Tenant from such action.

 

13.2.4           Injunctive Relief.  In the event of a breach or threatened
breach by Tenant of any of Tenant's obligations under this Lease, Tenant
expressly acknowledges and agrees that Landlord will also have the right of
injunction.  Tenant acknowledges that, if Landlord seeks injunctive relief,
irreparable injury for breach or threatened breach shall be presumed.

 

13.3       Landlord's Damages.  The loss or damage suffered by Landlord by
reason of termination of this Lease or the deficiency from any reletting as
provided for above will include the expense of repossession and any repairs or
remodeling undertaken by Landlord following repossession, brokerage fees
resulting from reletting the Premises, and all damages Landlord may incur by
reason of such default, including without limitation, the cost of recovering the
Premises.

 

13.4       Remedies Cumulative.  The specific remedies to which Landlord may
resort hereunder are cumulative and are not intended to be exclusive of any
other remedies to which Landlord may lawfully be entitled at any time and
Landlord may invoke any remedy allowed at law or in equity as if specific
remedies were not provided for herein.  Pursuit of any of the foregoing remedies
will not preclude pursuit of any of the other remedies herein provided or any
other remedies provided by law or equity, nor will pursuit of any remedy herein
provided constitute a forfeiture or waiver of any rental due to Landlord
hereunder or of any damages accruing to Landlord by reason of the violation of
any of the terms, provisions and covenants herein contained.

 

13.5       Joint and Several Liability.  If more than one party is defined as
Tenant in this Lease, all of the duties, obligations, promises, covenants and
agreements contained in this Lease to be paid and performed by Tenant will be
the joint and several obligation of all parties defined as Tenant.  Each party
defined as Tenant agrees that Landlord in Landlord's sole discretion may
(i) institute or bring suit against each such party, jointly and severally, or
against any one or more of such parties, (ii) compromise or settle with any one
or more of such parties for such consideration as Landlord may deem proper, and
(iii) release one or more of such parties from liability hereunder; and each
agrees that no such action by Landlord will impair or affect Landlord's right to
collect costs, expenses, losses or damages incurred or suffered by Landlord from
the other parties defined as Tenant, or any of such parties, not so sued,
compromised, settled with or released.

 

13.6       Landlord's Lien; Security Interest.  Intentionally deleted.

 

13.7       Attorneys' Fees.  If Landlord or Tenant employs an attorney to assert
or defend any action arising out of the breach of any term, covenant or
provision of this Lease, or to bring legal action for the unlawful detainer of
the Premises, the prevailing party in such action will be entitled to recover
from the non-prevailing party therein all attorneys' fees and costs of suit
incurred by such prevailing party in connection therewith.  For purposes of this
Section 13.7, a party will be considered to be the "prevailing party" if (i)
such party initiated the litigation and substantially obtained the relief which
it sought (whether by judgment, voluntary agreement or action of the other
party, trial or alternative dispute resolution process), (ii) such party did not
initiate the litigation and either (A) received a judgment in its favor, or (B)
did not receive judgment in its favor, but the party receiving the judgment did
not substantially obtain the relief which it sought, or (iii) the other party to
the litigation withdrew its claim or action without having substantially
received the relief which it was seeking.

 

 24 

 

 

13.8       Waivers.  Forbearance by Landlord to enforce one or more of the
remedies herein provided upon an event of default will not be deemed or
construed to constitute a waiver of any other violation or default.  Landlord's
acceptance of rental following an event of default will not be construed as a
waiver by Landlord of such event of default, nor be deemed or construed to
constitute a waiver of any other violation or breach of any of the terms,
provisions and covenants herein contained.  TENANT HEREBY WAIVES AND SURRENDERS,
FOR ITSELF AND ALL PERSONS OR ENTITIES CLAIMING BY, THROUGH AND UNDER TENANT,
ANY RIGHTS, PRIVILEGES AND LIENS SET OUT UNDER SECTION 91.004 OF THE TEXAS
PROPERTY CODE (AS AMENDED), AND TENANT EXEMPTS LANDLORD FROM ANY LIABILITY OR
DUTY THEREUNDER.  TENANT FURTHER HEREBY WAIVES ALL RIGHTS UNDER THE TEXAS
PROPERTY TAX CODE, NOW OR HEREAFTER IN EFFECT, INCLUDING WITHOUT LIMITATION ALL
RIGHTS UNDER SECTION 41.413 AND 42.015 THEREOF, GRANTING TO TENANTS OF REAL
PROPERTY OR LESSEES OF TANGIBLE PERSONAL PROPERTY THE RIGHT TO PROTEST THE
APPRAISED VALUE, OR RECEIVE NOTICE OF ANY REAPPRAISAL, OF ALL OR ANY PORTION OF
THE BUILDING AND PROPERTY, IRRESPECTIVE OF WHETHER LANDLORD HAS ELECTED TO
PROTEST SUCH APPRAISED VALUE.  LANDLORD AND TENANT FURTHER HEREBY EACH
ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWLEDGEABLE AND EXPERIENCED IN COMMERCIAL
TRANSACTIONS AND FURTHER HEREBY ACKNOWLEDGE AND AGREE THAT THE PROVISIONS OF
THIS LEASE FOR DETERMINING CHARGES, AMOUNTS AND ADDITIONAL RENT PAYABLE BY
TENANT (including, without limitation, under Sections 4.2, 4.6, 4.9, 6.2 and 6.3
OF THIS LEASE) ARE COMMERCIALLY REASONABLE AND VALID and, as to each such charge
or amount, constitutes a "method by which the charge is to be computed" for
purposes of Section 93.012 of the Texas Property Code (as such section now
exists or as same may be hereafter amended or succeeded), EVEN THOUGH SUCH
METHODS MAY NOT STATE PRECISE MATHEMATICAL FORMULAE FOR DETERMINING SUCH
CHARGES; PROVIDED, FURTHER, THAT NOTWITHSTANDING THE FOREGOING, TENANT HEREBY
VOLUNTARILY AND KNOWINGLY WAIVES, to the extent permitted by applicable law, ALL
RIGHTS AND BENEFITS TO WHICH TENANT MAY BE ENTITLED UNDER SECTION 93.012 OF THE
TEXAS PROPERTY CODE, AS SUCH SECTION NOW EXISTS OR AS SAME MAY BE HEREAFTER
AMENDED OR SUCCEEDED.  

 

13.9       Landlord's Default.  Landlord shall be in default under this Lease if
Landlord fails to perform any of Landlord's obligations hereunder and said
failure continues for a period of thirty (30) days after Tenant delivers written
notice thereof to Landlord, provided that if such failure cannot reasonably be
cured within said 30-day period, Landlord shall not be in default hereunder if
the curative action is commenced within said 30-day period and is thereafter
diligently pursued until cured.  In no event shall (a) Tenant claim a
constructive or actual eviction or that the Premises have become unsuitable
hereunder, or (b) a constructive or actual eviction or breach of the implied
warranty of suitability be deemed to have occurred under this Lease, prior to
the expiration of the notice and cure periods provided under this Section
13.9.  Tenant is granted no contractual right of termination by this Lease
except as may be expressly set forth herein, and Tenant is granted no
contractual right of offset or deduction with respect to Tenant except to the
extent expressly set forth in this Lease.  Moreover, Tenant's remedies for any
such default by Landlord shall be limited by the terms of Section 16.4 hereof.  

 

13.10     Waiver of Certain Damages.  In no event shall Landlord be liable for
any punitive, incidental, special or consequential damages arising under or in
connection with this Lease, even if Tenant has been advised of the possibility
of such damages, any claims for such damages being hereby knowingly and
voluntarily waived and released by Tenant for all purposes under and in
connection with this Lease and the Premises.  EXCEPT FOR DAMAGES LANDLORD MAY
SUFFER IN THE EVENT OF A HOLDOVER BY TENANT PURSUANT TO SECTION 3.2 ABOVE AND
EXCEPT FOR ANY DAMAGES LANDLORD MAY SUFFER RELATING TO A CONTAMINATION OF THE
PREMISES, BUILDING OR THE PROPERTY BY HAZARDOUS MATERIALS RELEASED OR BROUGHT
ONTO THE PROPERTY BY TENANT OR A TENANT-RELATED PARTY, In no event shall TENANT
be liable for any punitive, incidental, special or consequential damages arising
under or in connection with this Lease, even if LANDLORD has been advised of the
possibility of such damages, any claims for such damages being hereby knowingly
and voluntarily waived and released by LANDLORD for all purposes under and in
connection with this Lease and the Premises.

 

13.11         Waiver of Trial by Jury.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES HERETO AGREE TO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (OTHER THAN A MANDATORY COUNTERCLAIM) BROUGHT BY ANY PARTY
HERETO AGAINST ANY OTHER PARTY HERETO ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS LEASE, AND/OR THE RELATIONSHIP OF THE PARTIES HEREUNDER AND/OR ANY
CLAIM OF INJURY OR DAMAGE IN RESPECT HERETO, AND/OR ANY STATUTORY REMEDY RELATED
THERETO OR TO THIS LEASE.

 

 25 

 

 

ARTICLE XIV

SUBORDINATION AND ATTORNMENT

 

14.1       Subordination.  Tenant hereby subordinates this Lease and all rights
of Tenant hereunder to any ground lease, mortgage or deed of trust and all liens
created pursuant to future advances thereunder which are now or which may from
time to time be placed upon the Premises, the Building, the Property or any part
thereof, and any such ground lease, mortgage or deed of trust and all
modifications, consolidations, replacements and extensions thereof (all such
encumbrances being collectively referred to herein as the "Encumbrances" or
individually as an "Encumbrance") will be superior to and have priority over
this Lease.  This Section 14.1 is self-operative and no further instrument of
subordination is required.  Notwithstanding the foregoing, it is agreed that any
holder of a ground lease, lien, mortgage or deed of trust covering all or any
part of the Building may at any time elect to have this Lease have priority over
its lien, mortgage, deed of trust or ground lease by executing unilaterally an
instrument of subordination or placing a clause of such subordination in any
pleadings or in its lien, mortgage, deed of trust or ground lease instrument and
recording the same.  Landlord shall use commercially reasonable efforts to
obtain a nondisturbance agreement from any current or future holder of a
mortgage or deed of trust on the Building for the benefit of Tenant, on such
holder’s then-current form.

 

14.2       Attornment.  Tenant further covenants and agrees that if the lessor
of any ground lease acquires title to the Property through termination or
assignment of such ground lease or if the holder of any mortgage or deed of
trust acquires the Premises by foreclosure or deed in lieu of foreclosure, or if
any other party acquires the Premises as a purchaser at any foreclosure sale
(any such lessor of any ground lease, holder of any mortgage or deed of trust or
purchaser at a foreclosure sale being each hereinafter referred to as the
"Purchaser"), Tenant will thereafter, but only at the option of the Purchaser,
as evidenced by the written notice of the Purchaser's election given to Tenant
within a reasonable time after the Purchaser's acquisition of title, attorn to
such Purchaser and remain bound by novation or otherwise to the same effect as
if a new and identical lease containing the terms of this Lease between the
Purchaser, as Landlord, and Tenant, as tenant, had been entered into for the
remainder of the Term of this Lease effective on the date of the Purchaser's
acquisition of title.

 

14.3       Further Documentation.  Tenant agrees to execute any instrument(s)
which may be deemed necessary or desirable to effect the subordination of this
Lease to each such Encumbrance or to confirm any election to continue this Lease
in effect in the event of foreclosure or ground lease termination or assignment,
as above provided.  During the pendency of a default by Tenant under this Lease,
Landlord is hereby irrevocably appointed and authorized as agent and
attorney-in-fact (such power to be deemed to be coupled with an interest) of
Tenant to execute and deliver all such subordination instruments in the event
that Tenant fails to execute and deliver such instruments within ten (10) days
after notice from landlord requesting the execution thereof.  The Purchaser will
not be liable for any act or omission of Landlord, or subject to any offsets or
defenses which Tenant might have against Landlord.  If the Purchaser requires
any modification(s) of this Lease, Tenant will, at Landlord's request, promptly
execute and deliver to Landlord such instruments effecting such modification(s)
as the Purchaser requires, provided that such modification(s) do not adversely
affect in any material respect any of Tenant's monetary obligations under this
Lease.

 

ARTICLE XV

CERTIFICATES

 

15.1       Estoppel Certificates.  Tenant agrees that upon tender of possession
of the Premises and from time to time thereafter, upon not less than ten (10)
days' prior written request by Landlord, or any  mortgagee of Landlord or
prospective purchaser of the Building or any interest therein, Tenant will
execute, acknowledge and deliver to Landlord and for such mortgagee or purchaser
a statement certifying that no breach of or default in the Lease by Landlord has
occurred and that this Lease has not been modified unless such modifications are
stated therein, and certifying to such other factual matters in connection with
the Lease and/or Premises as may be reasonably requested by the party requesting
such certificate, which estoppel certificate shall be in a form acceptable to
Landlord and/or such mortgagee or purchaser.  Any such statement may be relied
upon by any prospective transferee or mortgagee of all or any portion of the
Building or the Property, or any assignee of any such persons.  If Tenant fails
to timely deliver such statement, Tenant shall be deemed to have acknowledged
that this Lease is in full force and effect, without modification except as may
be represented by Landlord, and that there are no uncured defaults in Landlord's
performance.

 

 26 

 

 

15.2       Financial Statements.  Landlord will have the right to request
financial statements from Tenant for purposes of selling, financing or
refinancing the Building.  Tenant shall, within ten (10) days after receipt of a
request from Landlord setting forth the purposes for which such financial
statement will be used, deliver to Landlord a current financial statement
certified by Tenant's chief financial officer to be true and correct and to
fairly express Tenant's then current financial condition.  For so long as Tenant
is a corporation the stock of which is listed on a national securities exchange
(as this term is used in the Securities Exchange Act of 1934, as amended) or is
publicly traded on the over-the-counter market and prices therefor are published
daily on business days in a recognized financial journal (a “Public Company”),
Tenant’s obligations under this Section 15.2 may be satisfied by the financial
information that is disclosed in the publicly available 10K and 10Q
reports.  All such financial statements will be received by Landlord in
confidence and used only for the purposes set forth in the request, except as
may otherwise be required to be disclosed under applicable law.  In addition to
the foregoing, if this Lease has been guaranteed, Landlord may request similar
financial statement(s) with regard to any such guarantor(s), and Tenant shall,
within ten (10) days after receipt of such request from Landlord setting forth
the purposes for which such financial statement(s) will be used, deliver or
cause to be delivered to Landlord current financial statement(s) for any such
guarantor(s) satisfying the conditions set forth above.

 

ARTICLE XVI

LIMITATIONS ON REMEDIES AND OBLIGATIONS; INTEREST OF LANDLORD

 

16.1       Consents.  If Tenant requires Landlord's consent under any provision
of this Lease and Landlord fails or refuses to give such consent, Tenant will
not be entitled to any damages for any withholding by Landlord of Landlord's
consent; it being intended that Tenant's sole remedy will be an action for
specific performance or injunction, and that such remedy shall be available only
in those cases where Landlord has expressly agreed in this Lease not to
unreasonably withhold Landlord's consent or where as a matter of law Landlord
may not unreasonably withhold Landlord's consent.

 

16.2       Force Majeure.  Whenever a period of time is herein prescribed for
action to be taken by Landlord or Tenant, Landlord and Tenant will not be liable
or responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war or acts of terrorism or violence, governmental laws,
regulations or restrictions or any other causes (other than financial inability)
of any kind whatsoever which are beyond the control of Landlord or Tenant, as
applicable; provided, however, that the provisions of this Section 16.2 will
never be construed as allowing an extension of time with respect to Tenant's
obligation to pay rent when and as due under this Lease.

 

16.3       Best Efforts.  Whenever in this Lease or any exhibit hereto there is
imposed upon Landlord the obligation to use Landlord's best efforts or
reasonable efforts or diligence, Landlord will be required to exert such efforts
or diligence only to the extent the same are economically feasible and will not
impose upon Landlord extraordinary financial or other burdens.

 

16.4       Exculpation.  In any action brought by Tenant against Landlord in the
event of any default by Landlord hereunder, Tenant will look only to Landlord's
interest in the Property and the Building for satisfaction of Tenant's remedies
or for the collection of a judgment or other judicial process requiring the
payment of money by Landlord, and no other property or assets of Landlord,
disclosed or undisclosed, will be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant's remedies under or with
respect to this Lease, the relationship of Landlord and Tenant hereunder or
Tenant's use and occupancy of the Premises.  As used in this Section 16.4, the
term "Landlord" will be deemed to include any (i) partner, (ii) principal
(disclosed or undisclosed), (iii) director, officer, or shareholder of any
corporation which is Landlord or a partner of Landlord, or (iv) agent, servant
or employee of Landlord.

 

16.5       Sale of Building.  The term "Landlord" will mean only the owner at
the time in question of the fee title or a tenant's interest in a ground lease
of the Premises.  The obligations contained in this Lease to be performed by
Landlord will be binding on Landlord and Landlord's successors and assigns only
during their respective periods of ownership.  In the event of a sale of the
Building or assignment of this Lease by Landlord, Landlord will have the right
to transfer the Security Deposit to Landlord's vendee or assignee, subject to
Tenant's rights therein, and Landlord will thereafter be released from any
liability to Tenant with respect to the return of the Security Deposit to
Tenant.

 

 27 

 

 

ARTICLE XVII

NOTICES

 

Each provision of this Lease with reference to the sending, mailing, or delivery
of any notice, or with reference to the making of any payment by Tenant to
Landlord, will be deemed to be complied with when and if the following steps are
taken:

 

(i)          All rent and other payments required to be made by Tenant to
Landlord hereunder will be payable to Landlord at the address set forth in
Section 1.12 hereof, or at such other address as Landlord may specify from time
to time by written notice delivered in accordance herewith.

 

(ii)         Any notice or document required to be delivered hereunder must be
in writing and will be deemed to be delivered, whether or not received, when
delivered by receipted delivery by an independent, reputable courier service or
three (3) business days after deposited with the United States Postal Service,
postage prepaid, certified or registered mail, with return receipt requested,
addressed to the parties hereto in either such event at the respective addresses
set forth in Section 1.12 hereof, or at such other address as they have
theretofore specified by written notice delivered in accordance herewith,
provided that after the Commencement Date, Tenant's address for notice or other
communication will be Tenant's address in the Building.

 

Notices required hereunder to be given by Landlord to Tenant may be given by
Landlord or by Landlord's agent or attorney.

 

ARTICLE XVIII

BROKERS

 

Landlord and Tenant each represent to the other that they have had no dealings
with any broker or agent (other than the Broker named in Section 1.13 hereof, if
any) in connection with the negotiation or execution of this Lease.  TENANT
HEREBY AGREES TO INDEMNIFY AND HOLD LANDLORD HARMLESS FROM ANY SUCH CLAIMS OR
LIABILITY ARISING OR RESULTING FROM ANYONE CLAIMING SUCH A COMMISSION BY,
THROUGH OR UNDER TENANT OR BY VIRTUE OF THE ACT OR COMMITMENT OF
TENANT.  Landlord covenants and agrees to pay the lease commission(s) due to the
Broker named in Section 1.13 hereof, pursuant to one or more written lease
commission agreement(s) between Landlord and said Broker (and the Broker shall
be solely responsible for any portion of such commission(s) which is then
payable to any other brokers pursuant to any commission-splitting or other
agreement between Broker and any other brokers, and Landlord shall have no
liability or responsibility and shall be held harmless by Broker with respect
thereto), AND LANDLORD HEREBY AGREES TO INDEMNIFY AND HOLD TENANT HARMLESS FROM
ANY DAMAGES ARISING OR OTHERWISE CONNECTED WITH LANDLORD'S BREACH OF THE
COVENANT SET FORTH IN THIS SENTENCE AND FURTHER AGREES TO INDEMNIFY AND HOLD
TENANT HARMLESS FROM ANY OTHER CLAIMS OR LIABILITY ARISING OR RESULTING FROM
ANYONE CLAIMING A COMMISSION BY, THROUGH OR UNDER LANDLORD OR BY VIRTUE OF THE
ACT OR COMMITMENT OF LANDLORD.

 

ARTICLE XIX

RELOCATION OF TENANT

 

Intentionally deleted.

 

ARTICLE XX

MISCELLANEOUS

 

20.1       No Implied Waiver.  No provision of this Lease will be deemed to have
been released or waived by Landlord unless such release or waiver is in writing
and is signed by Landlord.

 

 28 

 

 

20.2       No Recording.  Tenant agrees that Tenant will not record this Lease
or a memorandum thereof or a reference thereto without first securing the prior
written consent of Landlord, which may be withheld at Landlord's sole
discretion.  Any such memorandum shall not be deemed to change or affect any of
the obligations or provisions of this Lease.

 

20.3       Independent Contractor.  It is understood and agreed that in leasing
and operating the Premises, Tenant is acting as an independent contractor and is
not acting as agent, partner, joint venturer or employee of Landlord, and
nothing contained in this Lease shall create any relationship between the
parties hereto other than that of Landlord and Tenant.

 

20.4       Additional Amenities.  Tenant acknowledges that Landlord may make
additional amenities available within Hall Office Park, including without
limitation access to notary services, discount priced tickets for community
activities, availability of a childcare and/or a health club facility, and
artwork for view. Tenant acknowledges and agrees that it is not a condition of
this Lease that any such amenities, which are not included in the services and
utilities referenced in Article VI above, be provided. Tenant further
acknowledges and agrees that availability of such amenities may be discontinued
without notice at any time, that Landlord may impose or increase a charge in
connection with offering such amenities at any time, and that there is no
assurance that any artwork that may be located within Hall Office Park will
remain at a specific site thereon for any period of time or remain thereon for
the term of this Lease.  Notwithstanding anything to the contrary contained in
the foregoing, Landlord will agree to make available an area in Hall Office Park
large enough for Tenant to conduct training for up to sixty (60) people during
the Term of this Lease.  Tenant further acknowledges and agrees that, for any
amenities available within Hall Office Park that are provided by a third-party
provider, Tenant will not attempt to hold Landlord liable for any action or
inaction of such third-party provider, and any attempt to hold Landlord liable
therefor shall constitute a breach by Tenant of this Lease.

 

20.5       Survival.  All of the terms, conditions, covenants, promises and
agreements contained  in this Lease (including, without limitation, each
indemnity and hold harmless agreement contained herein) will survive the
expiration or termination of this Lease with respect to all rights or remedies
which have accrued prior to such expiration or termination.

 

20.6       Severability.  If any term or provision of this Lease is illegal,
invalid or unenforceable under present or future laws effective during the Term
of this Lease, then and in that event, it is the intention of the parties hereto
that the remainder of this Lease will not be affected thereby.  Each covenant,
agreement, obligation or other provision of this Lease to be performed by Tenant
will be deemed and construed as a separate and independent covenant of Tenant
and not as dependent on any other provision of this Lease.

 

20.7       Amendments.  This Lease may not be altered, changed or amended,
except by an instrument in writing signed by both parties hereto.  No custom or
practice which may arise between the parties in the administration of the terms,
provisions, covenants and conditions hereof will be construed to modify, waive
or lessen the rights of Landlord hereunder.

 

20.8       Binding Effect; Authority.  The terms, provisions, covenants and
conditions contained in this Lease will apply to, inure to the benefit of, and
be binding upon the parties hereto, and upon such parties' respective permitted
assigns, successors in interest and legal representatives, except as otherwise
herein expressly provided.  Each individual executing this Lease on behalf of
Landlord and Tenant warrants that he/she is duly authorized to execute and
deliver this Lease on behalf of said party, and each party hereto hereby
warrants to the other that this Lease has been duly authorized in accordance
with such party's governing instruments and that this Lease is binding upon said
party in accordance with its terms (and that such party shall provide reasonable
evidence of such authority upon reasonable advance notice and request from the
other party hereto).

 

20.9       Gender.  Words of any gender used in this Lease shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural unless the context otherwise requires.

 

20.10     Captions; Section References.  The captions contained in this Lease
are for convenience of reference only, and in no way limit or enlarge the terms,
provisions, covenants and conditions of this Lease.  Any reference herein to an
article, paragraph or section shall mean and refer to an article, paragraph or
section of this Lease unless otherwise expressly specified.

 

 29 

 

 

20.11     Exhibits.  All exhibits, attachments, annexed or referenced
instruments and addenda referred to herein shall be considered a part hereof for
all purposes with the same force and effect as if copied verbatim herein.

 

20.12     Entire Agreement.  This Lease, and the attachments, riders and
exhibits thereto constitute the entire agreement between the parties hereto with
respect to the subject matter of this Lease.  Tenant expressly acknowledges and
agrees that Landlord has not made and is not making, and Tenant, in executing
and delivering this Lease, is not relying upon, any warranties, representations,
promises or statements, except to the extent that the same are expressly set
forth in this Lease or in any other written agreement which may be made between
the parties concurrently with the execution and delivery of this Lease and shall
expressly refer to this Lease.  All understanding and agreements heretofore had
between the parties are merged in this Lease and any other written agreement(s)
made concurrently herewith, which alone fully and completely express the
agreement of the parties and which are entered into after full investigation.
Neither party is relying upon any statement or representation not embodied in
this Lease or in other written agreement(s) made concurrently herewith.

 

20.13     Counterparts.  This Lease may be executed in several counterparts,
each of which shall be deemed an original, and all of which shall constitute but
one and the same instrument.

 

20.14     Governing Law and Venue; Miscellaneous.  This Lease and all of the
transactions contemplated herein shall be governed by and construed in
accordance with the laws of the State of Texas, and Landlord and Tenant both
irrevocably agree that their respective agreements and obligations hereunder
will be performable in Frisco, Texas, and that venue for any action arising
under or relating to the terms of this Lease shall be in Dallas County,
Texas.  In no event shall any charges permitted under this Lease, to the extent
the same are considered to be interest under applicable law, exceed the maximum
lawful rate of interest.

 

20.15     No Reservation; Interpretation.  Submission by Landlord of  this
instrument to Tenant for examination or signature does not constitute a
reservation of or option for lease.  This Lease will be effective as a lease or
otherwise only upon execution and delivery by both Landlord and Tenant.  The
terms and conditions of this Lease represent the result of negotiations between
Landlord and Tenant, each of which were represented and/or had the opportunity
to be represented by independent legal counsel and neither of which has acted
under compulsion or duress; consequently, the normal rule of construction that
any ambiguity be resolved against the drafting party shall not apply to the
interpretation of this Lease or of any exhibits, addenda or amendments hereto.

 

20.16     OFAC Certification.  Tenant represents and warrants to Landlord that
Tenant and any person or entity that directly owns a 10% or greater equity
interest in it are currently in compliance with, and Tenant covenants that it
shall at all times during the Term (including any extension thereof) be and
remain in compliance with, the regulations of the U.S. Department of the
Treasury Office of Foreign Asset Control ("OFAC") and any statute, executive
order (including (i) the September 24, 2001, Executive Order Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit or
Support Terrorism, to be referred to herein as the "Executive Order", and (ii)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, being Public Law 107-56 and
sometimes referred to herein as the "USA Patriot Act") or other governmental
action relating thereto, including without limitation any and all other laws
related to terrorism or money laundering (all of the foregoing being herein
referred to collectively as the "Anti-Terrorism Laws").  Tenant further hereby
covenants with Landlord that neither Tenant nor any person or entity that
directly owns a 10% or greater equity interest in it is or shall be during the
Term of this Lease a "Prohibited Person", which is defined as follows:  (A) a
person or entity that is listed in the Annex to, or is otherwise subject to, the
provisions of the Executive Order; (B) a person or entity owned or controlled
by, or acting for or on behalf of, any person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order; (C)
a person or entity with whom Landlord is prohibited from dealing with or
otherwise engaging in any transaction by any Anti-Terrorism Law, including
without limitation the Executive Order and the USA Patriot Act; (D) a person or
entity who commits, threatens or conspires to commit or support "terrorism" as
defined in Section 3(d) of the Executive Order; (E) a person or entity that is
named as a "specially designated national and blocked person" on the then-most
current list published by OFAC at its official website or at any replacement
website or other replacement official publication of such list; and (F) a person
or entity who is affiliated with a person or entity listed in items (A) through
(E) above.  At any time and from time to time during the Term, Tenant shall
deliver to Landlord, within ten (10) business days after receipt of a written
request therefor, a written certification or such other evidence reasonably
acceptable to Landlord evidencing and confirming Tenant's compliance with this
Section 20.16.  TENANT HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
LANDLORD AND ALL LANDLORD-RELATED PARTIES FROM AND AGAINST ANY AND ALL CLAIMS,
DAMAGES, LOSSES, RISKS, LIABILITIES AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS' FEES AND COSTS) ARISING FROM OR RELATED TO ANY BREACH OF THE
FOREGOING CERTIFICATION.  The indemnification obligations set forth in this
Section 20.16 shall survive the expiration or earlier termination of this Lease.

 

 30 

 

 

20.17     Option to Renew.  Tenant shall have the right to renew the Term of
this Lease in accordance with the terms and conditions set forth in Exhibit "H"
attached hereto and made a part hereof.

 

20.18     Termination Option.  Tenant shall have the option to terminate the
Term of this Lease prior to the scheduled Expiration Date upon, and subject to,
the terms and conditions set forth in Exhibit "I" attached hereto and made a
part hereof.

 

20.19     Right of First Refusal.  Tenant shall have and is hereby granted
certain rights to lease additional space in the Building in accordance with, and
subject to, the terms, conditions and limitations set forth in Exhibit "J"
attached hereto and made a part hereof.

 

20.20     Building Signage.  During the initial Term, but only so long as (a)
Tenant leases at least 25,381 Rentable Square Feet in the Building and (b) no
event of default exists under the Lease beyond any applicable notice and cure
period, Tenant shall have the right to install and maintain, at Tenant’s sole
expense, exterior signage identifying Tenant’s name (the “Signage”) located on
the top of the northwest exterior façade of the Building.  The signage rights
granted herein are personal to the specific party originally identified as the
“Tenant” under the Lease and may not be transferred, shared or assigned in whole
or in part to any assignee, subtenant or other tenant in the Building, except to
a permitted transferee in connection with a Permitted Transfer provided that
Landlord has first approved of the name such permitted transferee desires to
place on the Signage, which approval shall not be unreasonably withheld.  In
addition, Tenant’s right to Signage shall terminate upon any sublease of all or
any portion of the Premises, except to a permitted transferee in connection with
a Permitted Transfer provided that Landlord has first approved of the name such
permitted transferee desires to place on the Signage, which approval shall not
be unreasonably withheld.  The location, size, material, construction and design
of the Signage shall be subject to (a) the prior written approval of Landlord,
in its sole discretion; (b) compliance with applicable laws; and (c) any
required approval under the restrictive covenants applicable to the Property, as
the same may be amended or modified from time to time (the “Covenants”).  Tenant
shall not make any subsequent alterations in or additions to the Signage without
in each instance first complying with the foregoing requirements.  Tenant
acknowledges that Landlord has made no representation that any Signage proposed
by Tenant will comply with applicable law or the Covenants.  In  no event shall
Tenant use a name on the Signage that is in competition with another tenant of
Landlord or its affiliates or in contravention of any prior signage
rights.  Tenant, at its expense, shall obtain all necessary governmental permits
and certificates required for the installation and use of the Signage, as well
as any approvals necessary under the Covenants.  All construction, installation,
alterations and repair and maintenance work shall be performed in a good and
workmanlike manner in compliance with the Building’s rules and regulations and
shall not interfere with, delay or otherwise impose any additional expenses upon
Landlord in the maintenance and operation of the Building or upon the use and
enjoyment by other tenants of their respective premises in the Building.  Tenant
shall maintain the Signage and keep it in good working order repair and shall
timely pay or cause to be paid all costs for work done by Tenant or caused to be
done by Tenant related to the Signage.  Upon the expiration or earlier
termination of Tenant’s right to possess the Premises, or if Tenant otherwise
fails at any time to comply with the requirements of this Paragraph, Tenant
shall, at its sole expense, promptly remove all such Signage which shall become
the property of Tenant, and repair any damage caused by the Signage or its
removal.  However, if the Signage is not removed from the Property within ten
(10) business days after Landlord’s notice, then the Signage shall conclusively
be deemed to have been abandoned by Tenant and may be removed, appropriated,
sold, stored, destroyed or otherwise disposed of by Landlord without further
notice to Tenant or any other person and without obligation to account
therefor.  Tenant shall pay Landlord all expenses incurred in connection with
any such removal, appropriation, sale, storage, destruction and disposition of
the Signage and the repair of any damage caused by the Signage or its
removal.  Notwithstanding anything to the contrary contained in this Paragraph,
or in any approvals or other communications, Landlord reserves the right, in its
sole discretion and at its expense, to change any existing signage or modify its
signage guidelines for the Property at any time and from time to time.  Tenant
may use the Allowance (as defined in Exhibit “E”) to pay for the costs of the
Signage.  

 

 31 

 

 

20.21     Telecommunications Equipment.  It is agreed that during the Term of
this Lease, telecommunications equipment and systems with associated antennae
and cables (the "Telecommunications System(s)") may be installed and operated on
the roof of the Building above the Premises, at Tenant's sole cost and expense,
but at no additional rental or occupancy charge.  Prior to installation of the
Telecommunications System(s), Tenant shall obtain Landlord's prior written
approval, which will not be unreasonably withheld, conditioned or delayed, of
the location and type of said Telecommunications System(s), provided that
Landlord's approval shall include the right of approval by Landlord as to the
size, nature and screening of any such Telecommunications System(s), as well as
approval with respect to the manner of installation thereof (it being hereby
agreed by Tenant, for example and without limitation, that if the installation
of any such Telecommunications System(s) shall require alterations or
improvements to the roof of the Building, then Landlord may require that any
such roof work be undertaken by contractors utilized or approved by Landlord and
otherwise in a manner which will avoid the breach or voiding of any warranties
then in effect with respect to such roof).  Tenant shall, at Tenant's sole cost
and expense, be solely responsible for obtaining and maintaining in effect all
necessary permits, licenses and/or approvals for the installation and operation
of the Telecommunications System(s).  Tenant shall also be solely responsible,
at Tenant's sole cost and expense, for the maintenance of the Telecommunications
System(s), and for the cost of installation and maintenance thereof, and Tenant
shall comply with all Applicable Laws in connection with the installation and
maintenance of any such Telecommunications System(s) and shall obtain any and
all necessary permits, licenses or other approvals of any governmental or
quasi-governmental authority which may be required with respect to the
installation, maintenance and/or use of such Telecommunications System(s) and
shall ensure that same shall thereafter be operated and used only in accordance
with such Applicable Laws, permits, approvals and/or licenses.  Tenant shall be
responsible, at Tenant's sole cost and expense, for obtaining and maintaining in
effect at all times that such Telecommunications System(s) are in place
liability and property insurance for the Telecommunications System(s) consistent
with the requirements set forth in Section 9.1 of this Lease.  The location of
the Telecommunications System(s) will be considered to be part of the Premises
for the purposes of any indemnity, waiver, or obligation to defend contained in
this Lease or in any insurance policy carried by Tenant.  In the event that the
Telecommunications System(s) causes interference to equipment used by Landlord
or another tenant in the Building or Hall Office Park, Tenant shall use
reasonable efforts, and shall cooperate with Landlord and other tenants, to
promptly eliminate such interference.  Tenant shall, upon the expiration or
termination of this Lease, at Tenant's sole cost and expense, remove the
Telecommunications System(s) and repair any damage to the roof or other parts of
the Building caused by the installation or removal of such Telecommunications
System(s), unless Landlord consents in writing to the Telecommunications
System(s) remaining on the roof after Tenant's tenancy hereunder has expired or
terminated.  Landlord shall not charge Tenant for the use of the roof space for
the Telecommunications System(s), so long as the amount of space required and
utilized by Tenant in respect thereto does not exceed nine (9) square feet.

 

NOTICE OF INDEMNIFICATION

 

The parties to this Lease agreement hereby acknowledge and agree that this lease
agreement contains certain indemnification provisions, including, without
limitation, as set forth in Sections 9.2.1 and 9.2.2, Article XVIII,
Section 20.16, Exhibit "E" and Exhibit "F".

 

 32 

 

 

EXECUTED, made and entered into by Landlord and Tenant effective as of the
Effective Date.

 

  LANDLORD:       HALL OFFICE PARK BUILDING 16, L.P.,   a Texas limited
partnership         By: Hall Office Park GP, LLC, a Texas limited liability
company, its General Partner             By: /s/ Donald Braun       Donald L.
Braun       Its:  President

 

  TENANT:       JAMBA JUICE COMPANY,   a California corporation         By: /s/
David Pace     Name: David A. Pace     Title: President and Chief Executive
Officer

 

 33 

